           Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 1 of 40
                                    UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF PENNSYLVANIA


EDGAR RIVEROS-SANCHEZ and
MARIA RIVEROS-SANCHEZ
35 West Cottage St. Apt. 3
Tamaqua PA 18252
                 Plaintiffs,
                                                                           No. 19-cv-545
                 Y.

CITY OF EASTON, JOHN BAST; and JOHN H. PRICE
              Defendants.



                      AMENDED COMPLAINT by Edgar and Maria Riveros-Sanchez

We, as Plaintiffs, are not attorneys and as we are prose litigants, we are making the following statements to
the best of our abilities on the 22nd day of August 2019. The statements state our claim and are in
response to the Defendant's Motion to Dismiss and the Judge's Order to have Plaintiffs file any amended
complaint within 30 days of the July 251h, 2019 Court Order:

COUNT #1 Substantive Due Process Claim

COUNT #2 Procedural Due Process Claim

COUNT #3 Negligence Claim
    A. On or about August 25, 2014, Plaintiffs met with City of Easton Fire Inspector Terry Foulk and
         other City of Easton Code officials in their offices located at #1 South   3rd   St in Easton Pennsylvania.
         At that meeting the City of Easton requested Plaintiff to install a fire alarm system in the 723
         Washington St. property. Plaintiff had an oral agreement with Inspector Foulk that two months
         after the Bankruptcy Court Judge gave Plaintiffs their Final Notice of Bankruptcy discharge, in two
         months we would have the fire alarm purchase process in motion. One of the reasons he had not
         done this earlier was because he had to make court ordered Chapter 13 bankruptcy payments.
         Plaintiff didn't have the $5,000 TYCO Integrated Systems required to install an alarm system, so
         Plaintiffs had to keep negotiating for a fire alarm system at an affordable price. This negotiating
         process, along with obtaining a bankruptcy discharge, took 10 months to complete with the City
         recognizing during that time the apartments were up to Residential Rental Inspection code
         requirements with 16 smoke detectors and 4 fire extinguishers. Plaintiffs kept in communication
         with the City Code Inspector Liz Gehman during the entire 10-month period. According to the
         spirit of the oral agreement, to keep things moving, Plaintiffs gave Paul Philips of TYCO Integrated
         Systems $3500 within two months after the Bankruptcy Judge granted the Final Notice of
         Plaintiff's bankruptcy discharge. Plaintiff produced this down payment money within 27 days of
         the discharge date. Because of this Bankruptcy we asked the City Fire Inspector Terry Foulk for the
         2 month's agreement that he gave us back in 2014.

         SEE EXHIBIT A- Check to TYCO for $3,500

         SEE EXHIBIT 8 - (4 fire alarm installation contracts with TYCO)

         SEE EXHIBIT B-5 U.S. Bankruptcy Court Final Decree

    B.   The City of Easton failed to give proper notice to Owners Edgar and Maria Riveros-Sanchez as the
         City did not notify the Plaintiffs' registered Property Manager who had a real estate office located in
         Easton for 64 years. The City of Easton posted the 723 Washington St. property with a CLOSED
         USE FORBIDDEN SIGN declaring that alt occupants must vacate the property in 7 days.
       Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 2 of 40


     The City Code office failed to call the phone number for the designated and registered property
     manager who was listed on the Code Office's own paperwork. Prior to posting the property, the
     City also didn't call Plaintiffs' Property Manager's place of business which has been located at
     the same address and has had the same phone number in all local telephone directories for 64
     years!


     SEE EXHIBIT C Lawful Residential Rental Registration Documents

     SEE EXHIBIT D Closed Use Forbidden Sign Posted on Property
                      showing 7 days to vacate (3 photos)

      SEE EXHIBIT E UNDATED Post Facto Notice of Violation letter from Fire Marshall John Price



     Plaintiffs assert that the lack of due process described above would shock the conscience of any
     reasonably thinking person! Plaintiff was very upset by the negligence displayed by the City Code
     office during a time when the City Code Office was changing Administrators. Some new Code Office
     staffers appeared not to be aware of the full extent of Plaintiffs' overall situation and constant
     communications with the City as the fire alarm system price was negotiated, and eventually the fire
     alarm system was installed in the property, and the alarm system passed inspection by the City's
     Code Inspectors!!!!!!!!

     Although the City gave Plaintiffs' a right to appeal the notice to install a fire alarm before its Property
     Maintenance Review Board of Appeals, Plaintiff instead consented to move ahead and install the
     actual fire alarm which he ultimately did because he was working with the City all along the way per
     the original oral agreement with Fire Inspector Terry Foulk. The new Fire Marshall, John Price stated
     in his letter that "repeated attempts to get this alarm installed for the past 10 months were ignored."
     This is a complete falsehood as the many printed email communications with the City and copies of
     different contracts with lYCO show that Plaintiff was not ignoring the need to install a fire alarm.

     Plaintiffs assert that whoever gave the order to have the property posted and shuttered
     was at fault in this matter!
     Plaintiff was concerned and disturbed by the execution of this order because Plaintiff was negotiating
     with lYCO AND COMMUNICATING WITH THE CllYTHROUGH LIZ GEHMAN THE ENTIRE TIME. The City
     Code Office showed bad faith, corruption, intent to interfere with constitutional protected activity,
     and eventual deprivation of Plaintiffs' property and income flow. This was clear negligence and an
     overreach using the most egregious official conduct. This reckless conduct subsequently produced a
     result which caused harm to Plaintiffs.



C.   The letter submitted by City of Easton and its Fire Marshall John Price was not dated. In the letter
     the Fire Marshall said that the Plaintiffs ignored ALL requests to install a fire alarm system in the
     property. This is proven false by the numerous exhibits which show communication and contracts
     with the City's Residential Rental inspector regarding installing a fire alarm system. The property was
     up to the residential rental code all during that time.

     When one looks at all the Plaintiffs' communications with the City of Easton regarding working to
     install a fire alarm system it shocks the conscience of any reasonable thinking human being!

     SEE EXHIBIT F Email Communication Documents relating to Fire Alarm and other Code Compliance
          Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 3 of 40



COUNT #4 Tortious Interference with Contract Relations
   A. Plaintiffs agree with the protections of immunity and exonerate Liz Gehman on this Count. Plaintiffs
      request the Court to remove her from fault because she was always helpful and diligent in the
        petformance of her duties with Plaintiffs. Naming her as a Defendant by Plaintiff's counsel was not
        proper for this case and Plaintiff hereby apologizes. Plaintiff told counsel several times to remove
        her name from this Count and all other Counts in this court case.



   B.   With tenants being forced to vacate by City officials, the building was empty, so Plaintiff should get
        paid back the money he paid for 6 months while the building was empty. The alarm system was
        eventually installed as agreed. Plaintiff carried the building financially without rental income until
        the alarm was installed. Plaintiff was the Owner. He had a contractual obligation to pay his bank. The
        City deprived him of tenants that eliminated his rental income flow ... all while the property was legal
        under the residential rental inspection code!

        Plaintiff has all the proof of his mortgage payments from the cashed checks.

        SEE EXHIBIT G Copies of Timely Mortgage Payments to Ocwen Loan Servicing Co.

CONCLUSION

        In summary, a new City of Easton Fire Marshall "jumped the gun" and interfered with the gradual
        process of installing a fire alarm system in this particular case where Plaintiff was soon to be coming
        out of bankruptcy and needed the extra time originally allowed in the oral agreement by Fire
        Inspector Foulk. Plaintiff "worked with the City of Easton code Office,, as many other Easton
        property owners did over the past two decades which helped "bring the City back". This
        cooperation between the property owners and the City Code Office has been a part of Easton's great
        success story. The new Fire Marshall's egregious actions caused Plaintiff's property to be vacated
        on an impractical timeline causing the eventual loss of income for the Plaintiffs and the loss of
        property value for Plaintiffs in their senior years.
        (They are age 77 and 68.)

        Plaintiffs consciences were shocked by the behavior of the new Fire Marshall who signed the letter
        that caused the mental and physical grief and loss of property described in this Court filing.

        Plaintiffs hereby respectfully ask the Judge to deny the Defendants Motion to Dismiss and rule in
        favor of Plaintiffs.

        Plaintiffs also respectfully ask the Court for 60 days to find Counsel if there are further court filings
        to be made.
                                                      Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 4 of 40
                                                                                                                                         -
                                                                                                                                         -
                                                                                                                                         5t:.
                                                                                                                                         -
                                                                                                                                         ~
                                                                                                                                          ~
                                                                                                                                          ~
                                                                                                                                           )'..

                                                                                                                                          41
                                  11-24
            """"
           OffoceAU #             1210(8)
                                                                    CASHIER'S CHECK                              SERIAL#'. 6807500896

      Remitter·               EDGAR RIVEROS-$ANCHEZ                                                             ACCOUNT#: 4861-009025
      Pun::neser.             eOG4R RIVEROS-SANCHEZ
      Putchuer Account:       1010264446978
      Operator 1.0..          u391329
      Funding Source:         Ceah, Pttper lteri!~                                                               July 29, 2015
      PAYTOTHEORDEROF                        *TYCO INTEGRATED SECURITY***

      ***Three thousand five hundred dollars and no cents•••                                                    ••$3,500.00**
      Paye&Addre11.
      Memo:
                                                                                                                 VQIDIFOVERUS$ 3,50000
      WELLS FARGO BANK, N.A.                               NOTICE TO PURCHASER-IF THIS INSTRUMENT iS LOST,
      17WBR0AOST                                           STOLEN OR DESTROYED, YOU MAY REQUEST CANCELLATION
      TAMAQUA, PA 18252                                    ANO REISSUANCE. AS A CONDITION TO CANCELLATION AND    NON-NEGOTIABLE
      FOR INQUIRIES CALL (480) 394-3122                    RElSSUANCE, WELLS FARGO & COMPANY MAY IMPOSE A
                                                           FEE AND REQUIRE AN fNDEMNITY AGREEMENT AND BOND.



                                                                      Purchaser Copy
'/1()(11      •11•0.11>•1•!1,•r
                           Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 5 of 40

                                                                                                                                           111111 lllll lllll lllll Ill lllll l l llll Ill Ill
                                                                                                                                                   a      a      s       o     u     ec    o     o

                                                                                                         TOWN NO.                 CUSTOMER NO.                JOB NO.         PO NO.       ESTIMATE NO.
                                  COMMERCIAL SALES AGREEMENT                                                                                                                                 1-YRN980
                                                                                                   0147-AUENTOWN, PA


                                                                                                                                                                                           DA TE 11512015

Tyco htegrated Security LLC ("Tyco")                                 Kilbanks Real Estate
                                                                     d/b/a:
Anlllooy Sena                                                        ("Customer')
6330 Hedgewood Dr,                                                   CUS!pm@r Bi!Ung 1n1ormation                                         Customer Premises Service!!
Allentown, PA 1810&-9200                                             723 Washiog!on   st                                                 n3 washiogtoo St.
Tele. No. (610) 366-3646                                             Easton, PA 18042                                                     Easton, PA 181)42
                                                                     Attn: Bob Kilbanks                                                  Attn: Bob Kl!baoks
                                                                     Tele.No.                                                            Tele. No. (4134) 903-8815




This COmmercial Sales Agreement is between Customer and Tyco effective as of lhe date signed by Customer. By entering into this Agreermm~ Tyco and Cus!llmer agree !O the le!'ITIS
alld Conditrons conll.lined in this Agreement The Equipment and/or Services, oolleclive1y the System(s) covered under this Agreement is/are listOO in the attached Scbedule(s) of
Protection I Sccipe ofWor1<. ("SOW'1.

    THE FOLLOWING DOCUMENTS ARE ATI ACHED TO THIS AGREEMENT AND A.'<E INCORPORATED BY REFERENCE:
      (a) Hazardous Substance Check•st and Cusklmef Letter               (e) Slate Specific Forms. If applirable (e.g .. local perrntt applicalions)
      (b) Scope of WOrk I Schedule(s) ol Protection                      (I) Customer lnstallalioo Acceptanre Form (specific to EquipmentlSeMces purdiase::I)
      (c) Temis and Conditions                                           {g) If multiple locations, see attadled sdledule
      (d) Additional Terms and GondfOOns

U. CHARGES AND FEES: Customer agrees \Q pay the SlllTl of $ 8,87Z.88 \Installation Charge') with $ 0.00 ~yable upon oo::eptaoce of this Agreement flnsta"alion Ctiarge Oeposif)
plus any applicable 'Fees· and sales taxes. Tyro may invoic:e CuslOmel' for progress billings based upon Equipment arn:l/(K System romponents delivered or stored, aod/or Services pe;l(l(med before
completion of !he Syslem/Equipment flsta!IWon, activation olthe System, oormectOO to the CMC, or any other SeMce(s). A~ outstandilg Installation Chaiges and/or Foos shall be due and payable
upon GOITlpletioo of the inslalta!ioo of tile Equipment/System and as a precondilOO to activation al System and, if applicable, oomeclion to T)'Xl's Central Monitoring Center fCMC') or any other
Ser;l;e(s). Any changes in the STATEMENT OF WORK I SCliEDULE OF PROTECTION made by tile Customer afterexeculion of this Agreement must be agreed to by Tyro and !he Customer in
wli~ng and may be subjeci lo additional charges and/m fees. Any eqUipment ordered by Customer by e-rna!l or telephone ordef shall be subject to terms and conditions of !he Agreement and may be
subject to shipping, handling, and/Of rest<x:king fees. For the Service{s) provided as indicated in !11is Agreemen~ Customer agrees to pay SeMce Charges in the amount of $ 1,4ZZ.40 per
armum (the "Annual Service Chaige'), payable m advance Quarterly pllJS applicable state and/or local !all(es) lor 5 year(s) (the 'Initial Term'] effec!Ne from the dale such SeMce is operative urider
this Agreement Unlll Customer has paid Tyoo 1he Installation Charge and Fees il lull Customer gr ants to Tyro a security interest in the Equipment iJ1CI aA proceeds !hereof to seGure such payment.
After the lnitl.al Term this Agreement shaN automalicamy renew CN1 al~ All!l.li!I basis unless terminated by either party upon written ooOCe al least tilirty (30) days prior to the anniversary date. Tyw
shall haw the right to increase Annual SeMce Charge(s) after ooe (1) year. For terminatioo prior ti the ood of the Initial Tenn, Cus\omef agrEeS to pay, in acJ;lition to any ootstanding Fees and
chaiges for Service(s) rendered prior to temiination, 90% of the Annual Sei'lice Cllarge(s) remailing to be paid for lhe unexpired term of the Agreement as iquidatect clamages but not as a penalty.
Additionally, Customer agrees to pay my assessments, ta~es. fees or charges Jnposed by any gowmmental body, telephone, communl:alioo, or signal transmission company sud! as false alarm,
permitting or connectOO lees, or aOOinistration fees or servl:e charges assessed by Tyw related lo AH.I requ~ements and/or changes ti applicable laws, the need kl reprogram alarm
oontrols/devices to cooW with area code, signal transmission, numbering or other dlanges relating to the installed Equ~ent and/Of service(s) provided uflder this Agreement ( "Fees').

UL     ENTIRE AGREEMENT; CUSTOMER ACCEPTANCE; This Agreement, together with all of its written Amendments, Riders, Scope of Work andklr Exhibits, constrtutes lhe entire agreement
between the Custome< and T)'XI relatilg to the subject matter hereof iJ1CI supersedes any prior or conBmp;iraneous or<1I or written agreements and understandillgs. The terms and GOOl!itions of this
Agreement wm prevail owr any contlicting, i11G011slstenl or addttional terms and/or coo:ilioos contained in any purdrnse oo:ler, agreemen~ or other document issued by Cusilmer. In signing this
Agreement Customer is not relying on any advice, actvertlsements. or oral representalicr1s of Tyco and agrees lo be bound to the \emlS and cooditions coo!alned in all the p<JJeS of the Agreement.
Customer agrees tha1 a'IY reprnsentalion, prom<se, condition, inducement or warranty, express ar impied, not iocluded in this Agreement wil not be binding upon Tyco, and tha1 the terms and
conditions in this Agreement ~as prinled wittioot altefa1ion or qualification, except as specific<11y modified by a written agreement signed by T)'CO and Customer. Any changes in the Statement of
Work or soope of !he work requested by the ClJStomer after the exerution of this Agreement may result in additional cost lo the Customer and any such changes/additions must be authorized in a
wn'fug signed by both the Cusbmer and Tyco. Customer's failure lo ~and sign this Agreement within ninety (90) days of the dale shown aOOve may result in price ilcreases Cusi:Jmer
acknowledges that: (a) Tyco has e~plained !he luB range ol protection. equipmen~ ~d ooMres availatlle to Customer. (b) additional protection over and above that prowled herein is ava~able and
may be obtained from Tyoo at an additional cost to the Customer, (c) Customer desires and has contracted tor onty the Equipment andlor Sef\>ioe(s) itemized in this Agreement; (d) the
Equipment/Service(s) specified in this Agreement are Jor Custome(s own use !n:J oot for the beoelit of any third party; (e) Customer owns the premises in which the Equipment is being installed or
hes the a~lhority \Q engal¥J Tyco lo carry out the instaltalio11 in th€ premi&ss; and lQ Cum.-ner win comply with all laws. codes and regulations pertaining to tile use of \he Equi?ffief!USel'lice(s).

ATIENTION IS DIRECTED TO THE WARRANTY, LIMIT OF LIABILITY AND OTHER CONDITIONS CONTAINED lH THE SECTIONS ENTITLED "TERMS AND CONOITIONS" AND
"ADDITIONAL TERMS AND CONDITIONS~. THIS AGREEMENT REQUIRES FINAL APPROVAL OF A TYCO AUTHORIZED MANAGER BEFORE ANY EQUIPMENT/SERVICES MAY BE
PROVIDED. IF APPROVAL IS DfNIED, THIS AGREEMENT WILL BE TERMINATED AND TYCO'S ONLY OBLIGATION TO CUSTOMER Will BE TO NOTIFY CUSTOM.ER OF SUCH
TERMllUl.TION AND REFUND ANY AMOUNTS PAIOIN ADVANCE.

IF MAINTENANCE SERVICE IS DECLINED, CUSTOMER MUST INITIAL                                                IF A 5-DAY FAMILIARIZATION PERIOD IS REQUESTED, CUSTOMER MUST INITIAL
HERE                                                                                                     HERE

TYCO INTEGRATED SECURITY llC                                                                             CUSTOMER=----------------


f'resentedby:_~~~~~~~~-~~------­                                                                         AcceptedBy:=~~===~~==~~--­
                    (Signature of Tyco Sales Representative)                                                 (Signature of CUstomer's Authorized Representative)

Sales Agent: Anthony Sena
Sales Representative Registration Number Of applicable):. _ _ _ _ _ _ __                                                 (Name Printed)


                                                                                                         '""~·---------------------
                                                                                                         Date Signed:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




.,..Fonn 8880UEOO (000012)                                                                                                                                                                  Page 1 of8

                                                                                                                             B-J..                                   © 2012 T1C<l. AU R>Qh1• R~•erved
        ~a
1 - "'-,ntegrated              Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 6 of 40
                  Security                                                                                                                 111111111111111111111111 [11111111111111111
                                   COMMERCIAL SALES AGREEMENT                                            TOWN NO.                 CUSTOMER NO.              JOB NO.         PONO.        ESTIMATE NO.
                                                                                                   0147-ALLENTOWN, PA                                                                      1-YRN980


                                                                                                                                                                                       DATE: 711712015

 Tyco Integrated Seeurlty LLC ("Tyco")                               Kilbanks Real Estate
                                                                     d/bla:
 Paul Phillips                                                       ("Customer")
 6330 Hedgewood Dr,                                                 Cy$tomer Billing lnfonnation                                         Customer Premises Serviced
 Amentown, PA 18106-9268                                            723 Washington St                                                    723 Washington St,
 Tele. No. (610) 573-2908                                            Easton, PA 181)42                                                    Easton, PA 18042
                                                                     Attn: Bob K~banks                                                   Attn: Bob Kilbanks
                                                                     Tele. No.                                                           Tele. No. (484) 903-8815




 This Commercial Safes Agreement is between Customer and Tyco effective as of the date signed by Customer. By entering into this Agreement, Tyco and Customer agree to the Tenns
 and Conditions contained in this Agreement The Equipment and/or Services, collectively the System(s) covered under this Agreement is/are listed in the attached Schedu!e(s) of
 Protection I Scope of Work ("SOW").

 I.   THE FOLLOWING DOCUMENTS ARE ATTACHED TO THIS AGREEMENT AND ARE INCORPORATED BY REFERENCE:
        (a) Hazardous Substance Checkltstaod Customer Letter            (e) State Specific Forms, It applicable (e.g., local permit applications)
        (b) Soope of WOik I Schedule(s) of Pmtec!ion                    (I) Customer Installation Acceptance Form (specific to Equipment/Services purchased}
       (c} Terms and Condi~ons                                          {g) If multiple locations, see attached schedule
       (d) Additional TeITTJS and Conditions

 II. CHARGES AND FEES: Customer agrees to pay the Sum of $ 9,295.79 \Installation Charye'} with $ 0.00 payable upon acceptance of this Agreement\lnstallatioo Charge Oeposif)
 plus any applicable "Fees" aod sales taxes. Tyro may invoice CllStomerfor progress billings based upon Equipment and/or System components delivered or stored, and/or Servicas performed before
completion ofthe System/Equipmentinstallatioo, activation of the System, connection to the CMG, or ooy other Service(s). All outstanding lnslilllation Charges and/or Fees shall be due and payable
upoo oompletioo of the insta~ation of the Equipment/System and as a precondition to activation of System and, ~ app~cable, connection to Tyro's Central Monitoring Center iCMC1 or any other
Service(s). Any changes in the STATEMENT OF WORK I SCHEDULE OF PROTECTION made by the Customer after execution of this Agreement mtJSt tie agreed to by Tyco and the CU5tomer in
writmg and may be subject to additional charges and/or fees_ Arrt equipment orderad by Customer by e-mail or telephooe order shaU be subject to terms aoo conditions of tile Agreement and may be
subject to shipping, handling, and/or restocking fees. For the Service(s) provided as indicated in tllis Agreemen~ Customer ai;irees to pay Service Charges in the amount of $ 1,422.40 per
annum {the "Annual Service Charge1, pay<ible in advance Quarterly plt!S applicable state and/or local tax(es) for 5 year(s} (!he "Initial Tenn'} effective from !he date such Service is (l)erative uoder
this Agreement. Until Customer has paid Tyco !he lflStallation Charge and Fees in full, Ct1Stomer grants to Tyco a security interest in the EQUipment and al proceeds thereof to secure such payment.
After tile Initial Tenn this Agreement Sha! automatically renew Oil a/an Annual basis unless terminated by either party upon written notice at least thirty (30) days prior to the amiversary date. Tyco
shall have tile right to increase Annual Service Charge(s) after one (1) year. For tennination prior to tile end of tile lnltial Tenn, CtJStomer agrees to pay, in addition to arrt outstanding Fees and
charges for Service{s) randeroi:l prior to termnalion, 90% of the Annual Service Charge(s) remaining to be paid for the unexpired term of tile Agreement as liquidated damages but not as a penalty.
Additionally, Ct1Stomer agrees to pay any assessments, taxes, lees or charges impGSed by any g011emmental body, telephone, communication, or signal transmission co~<riy such as false alanll,
permitting or oonnection fees, or administration fees or service cha<ges assessed by Tyco related to AHJ requirements and/or changes to applicabie laws, !he need to reprogram alann
controls/device$ to comply with areil code, signal transmission, numbering or other changes rela~ng to !he installed Equipment and/or SeMce(s) provided under this Agraement ( "Feesl.

Ill.    ENTIRE AGREEMENT; CUSTOMER ACCEPTANCE: This Agreement together with alt of its written Amendments, Riders, Scope of WOO: and/or Exhibits, COllStituteS the entire agreement
betweel1 the Customer and Tyco relating to the subject matter hereof and supersedes arrt prior or contemporaneol.IS oral or written agreements and understandings. The terms and conditions of this
Agreement wi~ ~a~ over arrt conflicting, inconsistent or additional terms and/or conditions-contained in any purchase order, agreement. or other dOCtJment issued by Customer. In signing !his
Agreement. Customer is not relying on any advice, advertisements, or oral representations of Tyco and agrees to be bound to the temis and conditions contained in all the pages of the Agreement.
Customer agrees that arrt representatioo, prumise, condition, inducement or warranty, express or implied, not included in tllis Agreement will not be binding upon Tyco, and that the terms and
conditioos in this Agreement apply as printed without alteration or qualification, except as specifically moditied by a written agreement signed by Tyro and Customer. Any changes in the Statement of
Work or scope of !he work requested by the Customer aner the execu~on of !his Agreement may result in additional cost to the Customer and any such changes/additioos must be authorized in a
writing signed by both the Customer and Tyco. Customer's failure to accept and sign this Agreement within ninety (90) days of the date sh0\1111 above may result in price increases. Ct1Stomer
acknowledges that: (a) Tyco has explained !he full range of protection, equipment and services EIVWlable to Customer; (b) additional protec~on Oller and above that provided herein is ava~able and
may be obtained from Tyco at an additional cost to the Customer; {c} Customer desires ood has contracted for only the Equipment and/or Servic:e(s) itemized in this Agraement (d) the
Equipmenl/SeMce(s) specified in !his Agreement ara for Customer's own l.lSe and not for tile benefit of any third party; {e) Customer owns the pramises in wh~ the Equipment is being illstaned or
has tile authority to engage Tyco to cany out tile installation in !he premises; and (I) Customer will comply with all laws, codes and regulations pertaining to the use of the EquipmentlServic:e(s).

ATTENTION IS DIRECTED TO TliE WARRANTY, LIMIT OF LIABILITY AND OTHER CONDITIONS CONTAINED IN THE SECTIONS ENTITLED "TERMS AND CONDITIONS" ANO
aADDITIONAL TERMS ANO CONDITIONS". THIS AGREEMENT REQUIRES FINAL APPROVAL OF A TYCO AUTliORIZED MANAGER BEFORE ANY EQUIPMENT/SERVICES MAY BE
PROVIDED. IF APPROVAL IS DENIED, THIS AGREEMENT WILL BE TERMINATED AND TYCO'S ONLY OBLIGATION TO CUSTOMER WILL BE TO NOTIFY CUSTOMER OF SUCH
TERMINATION AND REFUND ANY AMOUNTS PAID IN ADVANCE.

IF MAINTENANCE SERVICE JS DECLINED, CUSTOMER MUST INITIAL                                               IF A 5·DAY FAMILIARIZATION PERIOD IS REQUESTEO, CUSTOMER MUST INITIAL
HERE                                                                                                    HERE

TYCO INTEGRATED SECURITY LLC                                                                            CUSTOMER:'----------------

                                                                                                        Accepted   By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
Presented   by:--------------------
              (Signature of Tyco Sales Representative)                                                                  (Signature of Customer's Authorized Representative)
                                                                                                                                                                                                ~




Sales Agent: Paul Phillips
Sales RepresentatiVe Registration Number (if applicable).,_---------                                                    (Name Printed)



                                                                                                        Date Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




e-Fonn 8800UEOO (06/2012)                                                                                                        'j]-)                                                   Page 1 of8
                                                                                                                                                                © 2012 Tyco All Rights Resetved
-,;qc;u Case 5:19-cv-00545-JFL                                                       Document 17 Filed 08/23/19 aPage                       Illlll lllll l l l l l l llllllll Ill/ o1111111111
,-           ·Integrated Security                                                                                  a 7a ofo40u                                                    E     o

                                   COMMERCIAL SALES AGREEMENT                                            TOWN NO.                CUSTOMER NO.              JOB NO.          PONO.       ESTIMATE NO.
                                                                                                   0147-ALLENTOWN, PA                                                                    1-10WFTTL


                                                                                                                                                                                      DATE· 712912015

 Tyco Integrated Security LLC ("Tyco")                               Kilbanks Real Estate
                                                                     d/b/a:
 Paul Phillips                                                       ("Customer")
 6330 Hedgewood Dr,                                                  Customer Billing Information                                       Customer Premises Serviced
 Allentown, PA 18106-9268                                           723 Washington St                                                   723 Washingtoo St,
 Tele. No. (610) 573-2908                                            Easton, PA 18042                                                   Eastoo, PA 18042
                                                                    Attn: Bob Kilbanks                                                  Attn: Bob Kilbanks
                                                                    Tele. No.                                                           Tele. Na. (464) 903-8815




 This Commercial Sales Agreement is between Customer and Tyco effei::tive as of the date signed by Customer. By entering into this Agreement, Tyco and Customer agree to the Terms
 and Conditions contained in this Agreement. The Equipment andlor Services, collective!y the System(s) covered under !his Agreement islare listed in the attached Schedule(s) of
 Protection I ScolJ!l of Work ("SOW").

 I.    THE FOLLOWING DOCUMENTS ARE ATTACHED TO THIS AGREEMENT AND ARE INCORPORATED BY REFERENCE:
         (a} HazardO\Js Substanre Checklist am! Customer Leiter          {e) State Specffic Fonns, ij applicable (e.g .. local permit applications)
        {b) Scope ofWorll / Schedule{s) of Protection                    (f) CtJStomer Installation Acceptance Form (specfficto Equipment/Services purchased)
        (c)  Terms aid Conditions                                        (g) If multiple locations, see attached schedule
        (d) Addffional Tenns and Cond1bons                                                              ------..._,
                                                                                                                                        '
 II.   CHARGES AND FEES: Customer agrees to pay tile                                      Installation Chaflje") wi   $ 3,500.00 p able upon acceptance of tllis Agreement \Installation Charge
 Deposit') plus any applicable "Fees' and sales taxes. Ty                               for progress bMlings ba           E u·         ndfor System components delivered Of stored, and/or Services
 performed before completion of the System/Equipment installation, activa            System, conriection to the CMC, or any other Servire(s}. All outstanding Installation Charges and/or Fees shall be
 due and payable upon CQl1llletion of the installation of the Equipment/System and as a precondi!Jon to activation of System and, if applicable, oormection to Tyoo's Central Monitoring Center \CMG")
 or an !her Service(s). Any changes in the STATEMENT OF WORK I SCHEDULE OF PROTECTION made by the Customer after executioo of this Agreement must be agreed to by Tyw and the
    stomei 1      ·ng and may be subject to addffional charges and/or fees. Any equipment ordered by Customer by e-mail or telephone order shall be subject to terms and conditions of the Agreement
 and may bes ~ct to shipping, handling, and/or restocking fees. For the Service(S} provided as irn.licated in this Agreemeot Customer agrees to pay Service Charges in the amount of $
 1,334.40 p annum {the "Annual Service Charge"). payable in advance Quarterly plus applitable state and/or local tax( es) for 5 year{s) (the "lnftial Term") effec!i'Je from tile date such Service is
    erative    er this Agreement. Un~l Customer has paid Tyro tile Installation Charge and Fees in full, Customer grants to Tyco a security interestin the Equipment and all proceeds thereof to secure
 s       ayment After the fnffial Term this Agreement shall al.flomatically renew on alari Annual basis unless terminated by either party upon wntten notice at least thirty (30) days plior to the
 anniirersary date. Tyco shall have the right to increase Annual Service Charge(s) after one (1) year. For termination prior to the ood of the Initial Term, Customer agrees to pay, in addttion to any
 outstanding Fees and charges for Service(s) rendered prior to termirmtion. 90% of !he Annual SeNite Chaflje{s) remaining to be paid for the unexpired term of the Agreement as liquidated
 damages but not as a penalty Addition ally, Customer agrees to pay any assessments, taxes, fees orcilarges imposed by any govemmenllll body. telephone, oommunication, or signal transmission
 company sE!Ch as false alarm, permftling or oonnoction fees, or administration fees Of service charges assessed by Tyco related to AHJ requirements and/or changes to applitable laws, the noo:l to
 reprogram alarm rontrols/devices to ~ly with area code, signal transmission, numbering or other cilanges relating to the installed Equipment and/or Service(s) provided under this Agreement (
'Fees")

Ill.    ENTIRE AGREEMENT; CUSTOMER ACCEPTANCE: This Agreement together with all of its written Amendments, Rfders, Scope of Work and/or Exh1b1ts, constitutes the enfire agreement
between the Customer aJld Tyco retatiog to the subject m<itter hereof and supersedes any prior or contemporaneotJS oral or written agreements and understandings. The tenns and condttiollS of this
Agreement will prevail over any oonflictiog, incoOSJsterit or additional terms and/m conditiO!ls contained in any purdlase order, agreement, or other document issued by Customer. In signing this
Agreemen~ Customer is not relyir.g on any advice, advertisements, or oral representations ofTyoo and agrees to be bound to the terms and conditions contained in all the p(l{Jes of the Agreement
Customer agrees tllat any represeritalion, promise, condition. ind1.1cement or warr<11ty. eXJ,lress or implied, not included in this Agreement will not be binding upon Tyoo, and that tile terms and
condffions in this Agreement apply as printsd without alteration or qualffication, except as specifically modified by a written agreement signed by Tyco and Customer. Any changes in !he Statement of
Work or scope of tile work requested by the Customer after the execution of this Agreement may result in additional cost to the Customer and any sudl changes/additions must be authorized in a
writing signed by both tile Customer and Tyoo. Customer's failure to accept and sign this Agreement within ninety (90) days of the dale shown above may result in price increases. Customer
acknowledges that (a) Tyco has explained tile full range of protecti(l(l. equipment, and services available to Customer; (b} addltional protection over and above that provided herein is available and
may be obtained from Tyco at an al1d1tional GOS\ to the Customer: (c) Customer desires and has contracted for only the Equipment and/or Serv1ce(s) ~emized m this Agreement, (d) the
Equipment/Service(s) specified in !hrs Agreement are for Customer's own use and oot for the benefit of any third party: (e) Customer owns the premises in wtlidl the Equipment is being installed or
has the authority to engage Tyco to carry oot the mstalla~on in tile premises; and (I) Customer will comply with all laws. codes and regulations pertaining to tile use of the Equipment/Service(s}.

ATTENTION IS DIRECTED TO THE WARRANTY, LIMIT OF LIABILITY AND OTHER CONDITIONS COtrrAINED IN THE SECTIONS ENTITLED ''TERMS AND CONDITIONS" AND
"ADDITIONAL TERMS AND CONDITIONS". THIS AGREEMENT REQUIRES FINAL APPROVAL OF A TYCO AUTHORIZED MANAGER BEFORE ANY EQUIPMENT/SERVICES MAY BE
PROVIDED. IF APPROVAL IS DENIED, THIS AGREEMENT WILL BE TERMINATED AND TYCO'S ONLY OBLIGATION TO CUSTOMER WILL BE TO NOTIFY CUSTOMER OF SUCH
TERMINATION AND REFUND ANY AMOUNTS PAID IN ADVANCE.

IF MAINTENANCE SERVICE IS DECLINED, CUSTOMER MUST INITIAL
HERE




Sales Agent: Paul Phillips
Safes Representative Registration Number (if applicable):. _ _ _ _ _ _ _ __




e-Form ElBBOUEOO (0612012)                                                                                                                                                             Page 1 of8
                                                                                                                                                               ~   2012 Tyco All Rights Reserved
                                                                                                                                                                   \
                       Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 8 of 40
 rnldec (10/14)


                                     UNITED STATES BANKRUPTCY COURT
                                              MIDDLE DISTRICT OF PENNSYLVANIA
In   re:   DcbWr(sJ (name(s) used by the debtcr(5) 1n ~ J~ 8 years, indudmg marriro. maiden, and trade).


     Edgar Riveros-Sanchez                                                         Chapter 13
     PO Box394                                                                     Case No. 5 08-bk-52344-JJT
     Analomink, PA 18320


     Last four digits of Social-Security, Individual
     Taxpayer-Identification, Employer Tax-Identification No(s )( 1f

     """'
     xxx-xx-9142



                                                                 FINAL DECREE

The estate of the above named debtor(s) has been fully administered and the deposit required by the plan has been
distributed.


IT IS ORDERED, Charles J. DeHart, III (Trustee) is discharged as trustee of the estate of the above-named
debtor(s); and the chapter 13 case of the above named debtor(s) is closed.
                                                          BY THE COURT

                                                                                   ~?t:f7-=2-.
Dated: July 1 20 I 5




                                                                                   John J. Thomas
                                                                                   United States Bankruptcy Judge




                                                                                            'E-5
     Case 5:08-bk-52344-JJT Doc 287 Filed 07/0ll15 Entered 07/0ll15 12:52:36                                        Desc
                           Final Decree Closing case Page 1of1
                    Case 5:19-cv-00545-JFL CITY OF EASTON
                                           Document 17 Filed 08/23/19 Page 9 of 40
                              2014 APPLICATION FOR BUSINESS LICENSE
Business#      6lf O {     (leave blank)                  Mail and Pay To: City of Easton
                                                                           1 S. Third St.
                                                                                                    Questions
                                                                                                    610 250-6755
Date of Application _   _,f-'-"oi.'-~,t/-'1'--'-'1_____                    Easton, PA 18042         mjoseph@easton-pa.gov
Application is hereby made for a Business License for the year 2014 as required by the Codified Ordinances for the City of
Easton as amended by City Council.
Date Business or Business Activity started (within the City Limits of Easton)
                                                                                          A
                                                                                        r.Jq      J-;;.2.,
                                                                                                    :<_o/ './
BusinessName          fQG0!2         ;f1v£4o[-- f4,,vCll6Z.                 A     ~ederalEIN~o.   ib:i.-qf3-'11'f.,1.,
Business Location Address (Do not use PO Box) J,[ Wf:fr Cdrr4e.1Z... /4/£       JiCity TAl"\4Qvf}      State PAZip /6;AJ.2,
Legal Name (if different from Business Name)                                                        Phone-------
 Mailing Address      Contact Person                                           Email Address---~~--=----
 for Tax Forms        Street or PO Box                                       City                      State_ Zip _ __
                      Type of Entity: p<j Sole Proprietor  [ ] Partnership        [ ] Corporation    [ ] S-Corporation
Business Classification: [ ] Wholesale       [ ] Retail   ] Service       [)<f Rental     [ ] Manufacturing
Nature of Business (brief detailed description)                                                        Fax
      /(. ES1 D£dT1AL /1?"1/Z7""1-1F-Nr.I' toa'ro; ,4r /:?.:; i;V4£1/W,ro,_, rr. (Afro., ?A-_!_8_0~'f-::Z.           _ __

List Principal Owners, Partners or Officers (Attach additional sheet if needed)
Name & Title                     Home Address (No PO Box)                       Social Security No.               Home Phone #




No. of Employees (include self) _j__
Have you ever been issued a Business License by the City of Easton before? [ ] Yes fXj No
If yes, give the name the license was issued under:~~~~~~----------
If you do not own your business location (in City only), list landlord-~~-~--~~~~~~~~~-~~-~
Give name, address (excluding PO Boxes) of other places of Business, Parent Companies (if subsidiary) within or outside of
the City of Easton.                pj'/r
Note: Any applicant wishing to establish/operate a business within the City of Easton must first obtain a zoning
permit from the CODES/ZONING OFFICE, Third Floor-610-250-6724.                  '"i. V, ._,,,_,
                                                                            "\.               ·v
Note: Attention to all rental property owners: Be sure to register ALL of            fe."' "Jl8j~
                                                                                             re               '~nits
                                                                                                     EVERY YEAR
with the Residential Rental Properties Licensing and Inspection Office, Th d~~~~-u\z5.

Business License Fees
Rental, Retail, Wholesale, Service, Contractor or any business not list!Kf ~el~w
                                                                                *!    1St? _ ·J   ''"··> '·
                                                                                              ~- L<.Ji;    j  r *
                                                                                                              ,   \
                                                                                                                     $25
Parking Lot Operators, per location (attach list) # _ _ sf.     1-12.000 ~f $ 5; 12,0Ql,·:,t.a~ooo sf $50; .ooo+ sf $100 _ __



--
Hote1/Motel!B&8/Rooming House
Warehouse or storage

Fuel Sales (liquid or solid)
                                         #of __ rooms, 1-9 rooms $25; 10-~ ~ti;~:?r. mo rooms $100 _ __



Transportation Company (Buses, Taxis, Limos within City)
Bus Terminal
Auction Company
                                                                             ~        PAID ·~· 1887 '¥"
                                                                                      ~                ~
                                                                                  $10.00 each vehicle, maximum $100
                                                                                                                  $100
                                                                               License $100 plus $10 for each auction
                                                                                                                        -
                                                                                                                     $50 _ __

                                                          License $100 (includes 1 true~)~ '$5 fbt~ach additional truck     ---
                                                                                                                            _ __
                                                                                                                            _ __
                                                                                                                            _ __
Public exhibitions, shows & recitals (religious, educational & charitable exempt)            $10 each, maximum $100         _ __
Selling of flowers, plants, Christmas trees prior to holidays                             $20 for each holiday season       _ __


Total Remitted with Application                                                                                           $ ;;/.S-,oD
I verify that the statements made herein are true and correct. I understand that false statements made herein are
                              PA. C.S. 4904 relating to unsworn falsification to authorities.



                                                                                                      See reverse for instructions
                       Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 10 of 40
                                                 CITY OF EASTON
                                                       Bureau of Codes and Inspections                         Date Renewal Invoice          1-
                                                                                                                Received by City:
                                      Office of Residential Rental Properties Licensing and Inspection               '-!it'_ 1 r ~- ',_
                                           Third Floor, One South Third Street, Easton, PA 18042                  ' i -'-!'i   .; , __ - ;
                                                 Phone 610-250~6724 Fax 610-250-6607                               ~

                                                                                                                   '
                 RENEWAL INVOICE                       FOR                 RENTAL REGISTRATION
                                      VALID August 15, 2014 through August 14, 2015

Owner/Business Name & Address                                                  Registration Fees & Due Dates
  RIVEROS-SANCHEZ, MARIA                                                    by August 1 5, 2014                        $ 65.00
  PO BOX394
  ANALOMINK PA, 18320                                                      after August 15, 2014                           $ 95.00
                                                                           after September 15, 2014                        $125.00**
Rental Registration(R/L) #                       RL531ff                                  Make Payable to: City of Easton
Address of Rental            723     WASHlNGTON
                                                                                     Mail to: Residential Rental Registration
Apartment#_ UNIT 1                              City Area WW                                  Qne __SQ_t.!th Third St, 3m Floor
Business ID# 2262                                                                                 Easton, PA 18042
      Review the pre·printed information on this form and make any corrections/changes, as necessary. Cross out
the incorrect information and clearly print any new information. Fill in blank spaces, as applicable. Do NOT use a PO
BOX as the owner address. Article Ill of the CODE states that a Property Manager MUST be appointed if the Property
Owner does not live within a thirty (30) mite radius of the City of Easton.
    **Any residential rental unit that has NOT been registered with our office by October 15, 2014, will be in
                    VIOLATION OF THE CODE of the City Of Easton and subject to legal action.

 Property Owner Information                                            Manager Information               (if applicable)

     RIVEROS-SANCHEZ, MARJA                                             Name        l'ob      l<1ciAekS.
    i':O. BOK 394 JS We IT CrrA<C /lvE .                                Address     f/I tJ'IJ~r111+Mf!TV-1 S'r:
     ANALOMINK, PA 18320                                                City, State, Zip fumµ 1'4 f'do'f6
                            T4MAQvA f'll        I b' ~ S.<
   Contact Name:                                                         Contact N a m e - - - - - - - - - - -
   Phone#       570 'if!(p 8 1-/(//8                                     Phone#·-~~~~~~~~---­
                                                                         Cell #_~'/"'°.;;-8~<f_-_q,~0~3~--c6~El~l~S~--­
   Cell #
   E-mail
                5 70 ;JJ5 5 Jt/1                                         E-mail _ _~r~l!~k~9_g_@4"="-'·~""="'~----

                                                         Tenant Information
                        List the names of All occupants that are eighteen (18) years old and over
List tenant names, even if there is no change from last year. No more than three (3) unrelated persons may occupy a Rental Unit.
       Write VACANT in the NAME space below if the Rental Unit is currently unoccupied. Use additional paper if necessary.
Name        WALT'f..!J...    A.vo   !J~t1p1C.    ff..41.(l£Ll.                        Phone#         0/()-6/D-6.F9f3
Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Phone#                                           Gio - lf}Y-J;l.J7
Name._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Phone#_ _ _ _ _ _ _ _ _ __

Name                                                                                  Phone#_ _ _ _ _ _ _ _ _ __

                                       --~3~------
TOTAL number of occupants in the Rental Unit (including children)
Additional Information, ___________________________




For Office Use Only:
PAYMENT PROCESSEO _ _ _ _ _ _ _ AMOUNT$_ _~~'=·~/~'5~
                                                                                5/ q                        7JI/?
                                                                                              ___ CHECK #~C=lT_'f
                                                                                                                _ __

                                                                                                         C-d..
Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 11 of 40
Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 12 of 40




                         v-~
Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 13 of 40




                        P-3
                 Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 14 of 40

                                   CITY OF EASTON
                                                   PENNSYLVANIA
                          DEPARTMENT OF FIRE                                 Office of the Fire Marshal
                          11 N. 6th Street                                   PHONE (610) 250-6671
                          Easton, PA 18042                                   FAX (610) 250-7159


                                 NOTICE OF VIOLATION                                          ~~
      Edgar Riveros-Sanchez
      35 West Cottage Ave
                                                                                    ©©
      Tamaqua, PA 18252


                                                                     Regarding: 723 Washington Street

      Dear Property Owner:

      The City of Easton Rental Compliance Officer has notified me that your three (3) unit rental
      property does not have a functioning fire alarm system that complies with the City of Easton
      codes. Addltionally, the rental inspector had advised me that repeated attempts by her to get
      this important public safety system installed have been ignored for the past ten (10) months.

      Henceforth, you are in violation of the International Fire Code and the BOCA National Existing
      Structure Code as adopted by the City of Easton. This requires you to take the following
      corrective actions to protect the occupants residing there:
             1) Submit in writing, to the Codes Department, a permit application to install a complaint
                fire alarm system in the above property. This application must be compete with all
         -     .. required documents and/or drawings needed for permit approval. This permit application
              · must be received at the Codes Department within the ten (10) days.

             2) Complete the installation of the required fire alarm system in the above property.
                Installation must be completed by an alarm service technician who meets the
                qualifications of NFPA 72 and this installation must be completed within (30) days of
                permit application.

             3) Submit in writing, to this office a fire alarm inspection report for the above property. This
                annual inspection report must be completed upon completion of the fire alarm system
                installation and delivered to me within five (5) days of installation.

      As the listed property owner, you are hereby required to remedy this violation within the number
      of days listed with the violation, starting upon receipt of this notice. I must advise you that failure
      to comply with this notice renders a violator subject to the penalties as provided in the code.
      Each day a violation continues, shall be deemed a separate offense. Penalties can include fines
      in the amount of $1000.00 per day and/or include the loss of your property's occupancy permtt
      and closing the building to occupants.

      You have the right to appeal this notice within ten (10) days of receipt and request a hearing
      before the Property Maintenance Review Board of Appeals. Appeal request can be filed with the
      Bureau of Code Enforcement at City Hall, One South Third Street, 3m Floor, Easton, PA.

JHP                                    f:::::x ~I l:t f \It::: I•                                   Page 1 of 2
          It is your Case  5:19-cv-00545-JFL
                      responsibility to remedy thisDocument
                                                    matter and17to Filed
                                                                   notify 08/23/19    Page these
                                                                          this office when  15 of 40
                                                                                                  life safety
          violations have been abated so a re-inspection can be made. Thank you in advance for your
          cooperation in making Easton a fire safe community.


          Sincerely,



      ~1'- 1-:G------
      (   ~n H. Price, IAAl-CFI
          Fire Marshal, City of Easton

          Certified Mail #7010 2780 0001 0902 6313 and Regular Mail

           cc: File
               Liz Gehman, Rental Compliance Officer
               Codes Office




JHP                                                                                                  Page 2 of 2
         gg~B048                11-24                                                                SERIAL#:                      6804800969
                                                                 CASHIER'S CHECK
        Office AU#             1Zlt'l{6)
                                           Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 16ACCOUNT#:
                                                                                                      of 40                        4861--007955
   Purchaser;          EDGAR RIVEROS-SANCHEZ
   Purcha~erA"""'1l!t: tlttfr.!64446978
   Operator 1-0~           pa003ZZT                                                                                    January 02, 2014
   PAY TOTI-IE ORDER OF                      ***OCWEN***

    ..'Nine hundred fourteen dollars and 55 cents***                                                                  **$914.55**

                                                                                                                       VOID \FOVER US$   914.55
   WELLS FARGO SANK, N.A.                                        NOTICE TO PURCHASER-If IBIS INSTRUMENT IS LOST,
   400 MAIN ST                                                   STOLEN OR OESiROYEO, YOU MAY REQUEST CANCELLATION
   STROUOSSURG. PA 18360                                         AND REISSUANCE.. AS A CO@ITTON TD CANCELLATION ANO    NON-NEGOTIABLE
   FOR INQUIRIES CALL {460) ss+3122                              RE!SSUANCE. WELLS FARG6& COMPAMV MAY IMPOSE.A
                                                                 FEE ANO REQUIRE AN lNDEMN!lY AGREEMENT AND BONO.



                                                                                Purchaser Copy

                                                          ------- ---·-------------

         0068075                11-24
                                                                                CASHIER'S CHECK                        SERIAL #: 6807500384
    Office AU#                 1210(8)
                                                                                                                      ACCOUNT#: 4861-007955
   PurcllaSer.          EDGAR RIVEROS-SANCHEZ
   Purci"laser Aocounl: 1.010264445978
   Opern\O! l.D.:       1>'!001443
                                                                                                                       February 06, 2014
   PAYTOTHEORDEROF                           ***OCWEN LOAN SERVICING***

   ***Nine hundred fourteen dollars and 55 cents***                                                                   **$914.55**

                                                                                                                       VO!DlFOVERUSS 914.55
   WELLS FARGO BANK, NA                                          NOTICE TD PURCHASER-IFTI-llS INSiRUMENTISLOST.
   17 W BROAD ST                                                 STU LEN OR DESTROYED. YOU MAY REQUESTCAflCEUATION
   TAMAQUA, PA 18252                                             AND REISSUANCE AS A CONDITTONTOCANCEUATIONAND         NON-NEGOTIABLE
          d-!'
   FOR INQUIRIES CALL(4BO) 394-3122
                                           ~~
                                                                 REISSUANCE. WELLS FARGO I! COMPANY MAY IMPOSE A
                                                                 FEE AND REQUIRE AN INDEMNITY AGREEMENT AND BOND.


-/~~_,lie
_,,t@& . ~ ~
F8004 •-~""' 120S6343
                                                      .
                                                          u.n-
                                                            /
                                                           ·'
                                                                 g
                                                                 .
                                                                  :....?,..-~
                                                                                Purchaser Copy


                                                  '
         ansao1s                 11-24
        Olf.ceAU It            1210(8)                                          CASHIER'S CHECK                         SERIAL#: 6807500386
                                                                                                                      ACCOUNT#: 4861-007955
    Purchaser.        EDGAR RlVEROS-sANCHEZ
    P~fthaser Account 101026444S97ll
    Operalur LO.:          pa01l2966
                                                                                                                        February 11, 2014
    PAYTOTHEORDEROF                          ***OCWEN LOAN SERVICES LLC***

    '**Nine hundred fourteen dollars and 55 cents***                                                                  **$914.55**

   WELLS FARGO BANK, NA.                                         NOTICE TO PlJRCHASER-lF nflS INSTRUMENT IS LOST.       VOID IF OVER US$ 914.55
   17WBROAOST                                                    STOLEN OR DESTROYED. YOU MAY REQUEST CANCELtATION
   TAMAQUA. PA 18252                                             ANO RElSSUANCE. AS A CONDmON TO CANCElLATION AND
   FOR INQUIRIES CALL {400) 3S<h3122                             REISSUANCE, WEtLS FARGO & COMPANY MAY IMPOSEA
                                                                                                                        NON-NEGOTIABLE
                                                                 FEE AND REQUIRE AN lNDEM»ITY AGREEMENT AND BOND.



  ;fr~ ,tf~<C~' //
FBOD~      "'">e'   12og~3"3     ./
     0068015            11-24
   Office AU f!        1210(8)                             CASHIER'S CHECK
                                Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 17 of 40
                                                                                                                   SERIAL#: 6807500396
                                                                                                                 ACCOUNT#: 4861-007955
 Purchaser:        EDGAR RIVEROS.SANCHEZ
 PurchaserAccount: 1611)284446978
 Operator !.O.:    pa001444
                                                                                                                   March 06, 2014
 PAY TO THE ORDER OF                ***OCWEN LOAN SERVICING***

 ***Nine hundred fourteen dollars and 55 cents***                                                                **$914.55**

 WELLS FARGO BANK, N.A..                        NOTICE TO Pl.IRCHASER-IJ'.'1Hts INSTRUM9!T IS LOST.                VOID IF OVER USS 914.~
 17WBROADST                                     STOLEN OR DESTROYED. YOU MAY REQUEST CANGEU.AllON
 TAMAQUA. PA 18252                              ANO REISSUANCE AS A CONDITION TO CANCE;L.i.ATION ANO
 FOR INQUIRIES CALL(480) 394-3122               REISSUA/\!CE, WEll.S FARGO & COt.APANY MAY IMPOSE A
                                                                                                                   NON-NEGOTIABLE
                                                FEE ANO REQUIRE AN ENOEMNllY AGREEMENT ANO BONO.



                                                            Purchaser Copy

                                                                                                       -----------                  ·--   -   -·   -




       00&8075           11-24                                                                                      SERIAL#: 6807500411
     Offit:aAU #        1210{8)
                                                            CASHIER'S CHECK
                                                                                                                  ACCOUNT#: 4861-007955
   Purctiaser:         EDGAR RIVEROs.sAN.CHEZ
   P!Jn;haser AccQIJnt 10102644469711
   Operator 1.D.'.     u31l51!56                                                                                     April 05, 2014
   PAYTOTHEORDEROF                   ***OCWEN LOAN SERVICES LLC***

   ***Nine hundred fourteen dollars and 55 cents***                                                               **$914.55**

                                                                                                                    VOIDIFOVERUS$ 914.~
   WELLS FARGO BANK, N.A.                         NOTICE TO PURCHASER-IF rn1s INSTRUMENT IS LOST,
   17WBR0ADST                                     STOL.EN OR DESTil.CffEO. YOU MA.Y REQUEST CANCEU.ATION
   TAMAQUA. PA 18252                              AND REISSUANCE. AS A CONDmON m CANCEUATION AND                    NON-NEGOTIABLE
   FOR INOUlRlES CALL {480) 3~122                 RElSSllANCE, WELLS FARGO & COMPANY MAY IMPOSE A
                                                  FEE AND REQUIRE AN INDEMNITY AGREEMENT AND BOND.



                                                              Purchaser Copy



   0066075            11-24
 Office AU#          1210(8)                              CASHIER'S CHECK                                         SERIAL#: 6807500425
                                                                                                                 ACCOUNT#: 4861-007955
Pmt:haser:         EDGAR RIVEROS.SANCHEZ
?urchas!!f Acwunt: 10111Z64446978
Operator l.D.:     pa00144ll
                                                                                                                  May07, 2014
PAYTOTHEORDEROF.                    ***OCWEN LOAN SERVICING LLC***

***Nine hundred fourteen dollars and 55 cents***                                                                 **$914.55**

WELLS FARGO BANK, N.A.                          NOTICE TO PURCHASER-IF THIS INSTRUMENT IS LOST.                   VOID IF OVER US $ 914.55
17WBROAOST                                      STOLEN OR DESTROYED, YOU MAY REQUESTCANCELlATION
TAMAQUA. PA 18252                               AND REISSUANCE-AS A CONOlTION TO CANCEUATION AND
FOR INQUIRIES CALL(480) 394-3122                REISSUANCE, W8.l.S FARGO & COMPANY MAY IMPOSE A
                                                                                                                  NON-NEGOTIABLE
                                                FEE AND REQUIRE AN INDEMNITY AGREEMENT AND BOND.



                                                           Purchaser Copy

                                                                                                           P-1
         ooseors                   11-,24
        OflicitAU #               1210{8)
                                                                       CASHIER'S CHECK
                                             Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 18ACCOUNT#:
                                                                                                       of 40
                                                                                                                         SERIAL#: 6807500445

   Remil!er;         EDGAR RIVEROS.SANCHEZ
                                                                                                                                       4861-007955
   Purcha5"r'.       EOGAR RIVEROS..SA!iGliEZ
   Purchaser AGcount 101021l444Ei!l'tS
    O,,eratarJ.O.:          µ001444
    Fum:fitlg Se>1m:e:      Paper!terns(s)                                   **                                           June 05, 2014
    PAYTOTHEORDEROF                            ..*OCWEN    LOAN SERVICING LLC •

    ***Nine hundred fourteen dollars and 55 cents***                                                                     **$914.55**
   Payea AdOIBSs:
   Memoo
                                                                                                                          VO!D!FOVERUSS !114.55
   WELLS FARGO BANK, N.A.                                    NOTICE m PURCttASER--lFTIHS INSTRUMENT IS LOST,
   17W8ROADST                                                STOLEN OR DESTROYED. YOU MAY REQUEST CANCEUAOON
   TAMAQUA, PA 1821>2                                        AND REISSUANCE. AS A CONDITION TO CANCELLATION AND           NON-NEGOTIABLE
   FOR !NOUlR!ES CAU. {480) 394-,3122                        REISSUANCE. WELLS FARGO 8 COMPANY MAY IMPOSE A
                                                             PEE ANO REQUIRE AN INDEMNITY AGREEMENT AND BOND.




                                                                         Purchaser Copy
'8004      '·"'°'   1Z09634:i
----------------                                          ·----    -·---

          11058075                 11-24                                                                                  SERIAL#: 6807500461
        Office A.U #               1210(8)
                                                                        CASHIER'S CHECK
    Remmer:            EDGAR RIVERO~ANCHEZ
                                                                                                                         ACCOUNT#: 4861-007955
    Puo:haset:         EDGAR RIVEROS-SANCHEZ
    P1m:haser Account: 101026444&978
    Operalorl.O.:               Pall01451
                                                                                                                          July 03, 2014
    ~u;,~~~~~ 0:0~ ~~s~t'VVEN LOAN SERVICING LLC ***
                                       11




     ***Nine hundred dollars and no cents***                                                                             **$900.00**
    Paye.i Addrnss:
    Memo:

                                                             NOTICE TO PURCHAStR--tF THIS INSTRUMENT JS LOST.             V01DlfOVERUS$ 900.00            -~
    WELLS FARGO BANK, NA.
    17WBROADST
    TAl>.'.AOUA, PA 18252
                                                             STOLEN OR OESTROYEO, YOU MAY REQUEST CANCEUA110N
                                                             AND RESSUANCE AS A CONDmON TO CANCELLA110N ANO               NON-NEGOTIABLE              rt:
    FOR !NQUIRIES CALI.. (480) 394-3122                      REISSUANCE. WEll.S FARGO & COMPANY MAY IMPOSE A
                                                             FEE AND REQUIRE AN INDEMNITY AGREEMENT AND OOND.
                                                                                                                                                 /» :.
                                                                          Purchaser Copy                                        l-cl.----
                                                                                                                         CY c jf!>
                                                                                                                            -
                                                                                                                                         I   f' w~l<
                                                                                                                                             '
                                                                                                                                                      ·
                                                                                                                                                            .




          0U68075                  11..:14
        OfficaAU #                1210(8)                               CASHIER'S CHECK                                   SERIAL#: 6807500469

    Remittet'.              EDGAR RIVEROS-SANCHEZ                                                                        ACCOUNT#: 4861-007955
    Purd"lase"        EDGAR RIVERQS.SANCHEZ
    PufchaserAccount: 1010264446978
    Oj>aator LO.:               pall0144S
    Fumllng So=e:           Pi!P"r ltems{s}                                                                               July 15, 2014
    PAYTOTHEORDEROF.                            ***OCWEN LOAN SERVICING LLC***

    "'Nine hundred fourteen dollars and 55 cents***                                                                      **$914.55**
    Payee Address:
    Memo:

                                                                                                                          VOID lf OVER US S 914..55
    WELLS FARGO BANK, N.A.                                   N011CE TO PURCHASER--lF THIS INSTRUMENT!$ LOST,
    17WBR0ADST                                               STOLEN OR DESTROvED. YOU MAY REQUEST CANCELLA110N
    TAMAQUA. PA 18252                                        ANO REISSIJANCE. AS A CONDITION ro CANCE11A110N AND          NON-NEGOTIABLE
    FOR INQUIRIES CALL{4llOJ 394-,3122                       REISSUANCE. WELLS FARGO & COMPANY MAY IMPOSE A
                                                             FEE ANO REQUIRE AN INDEMNITY AGREEMENT ANO BOND.



                                                                         Purchaser Copy

                                                                                                                   f-3
          005B075                  11-24
         Office AU II             1210(8)                               CASHIER'S CHECK                                       SERIAL#: 6807500474
                                          Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 19 ACCOUNT#:
                                                                                                    of 40                                 4861-007955
     Reffijt!er;                EDGAR RIVEROS-SANCHEZ
     Purchaser:                 EDGAR RIVEROS.SANCHEZ
     Pun:llsser Account 1010264446978
     Operator !.O..     u31l:>B56
     Funding Source:    Paper ltems(s)                                                                                        August 05, 2014
     PAY TO THE ORDER OF                     ***OCWEN LOAN SERVICING***

     '**Nine hundred fourteen dollars and 55 cents***                                                                       **$914.55**
     PayeeAddre5s:
     Memo:

                                                                                                                              VOID IF OVER USS 914.55
     WELLS FARGO BANK, N.A..                                 NOTICE TO PURCHASER-IF THlS trlSTRUMENT IS LOST,
     17W BROAD ST                                            STIJLEN OR OESTROYED. YOU MAY REQUEST CANCELLATION
     TAMAQUA, PA 18252                                       AND REISSUANCE. AS A COMOmON TO CANCEUATION AND                  NON-NEGOTIABLE
     FOR INQUIRIES CALL (480)394-3122                        RBSSUANCE. WB..LS FARGO & COMPANY MAY !lo.'POSE A
                                                             FEE AND REQUIRE AN lNOEMN!TY AGREEMENT AND 80ND.



                                                                         Purchaser Copy

                                    --------- . --------- ----------- ..

           00stl075                11-24
         Office AU II             1210(8)                               CASHIER'S CHECK                                       SERIAL#: 6807500485

     Remilter:            EDGAR RIVER05-SANCHEZ                                                                             ACCOUNT#: 4861-007955
     Pur<:haser:          EDGAR RIVEROS-SANCHEZ
     Purcllaser Account: 101!12&4446978
     Operator LO.:      . a2ll44Z7
                                                                                                                              September 12, 2014
     ~u;~~oo.;~o~=n~;ems{al<tfQCVVAN LOAN SERVICING, INC***

     ***Eight hundred dollars and no cents***                                                                               **$800.00**
     Payee Address:
     Memo:

                                                                                                                              VOlD lF OVER USS 800.00
     WELLS FARGO BANK, N.A.                                   NOTICE TO PURCHASER-IF THIS INSTRUMENT IS LOST.
     17 W BROAD ST                                            STOLEN OR DESTROYED, YOU MAY REQUEST CANCEUAllON
     TAMAQUA. PA 18252                                        AND RESSUANCE.AS A CoNDmONTO CANCEUATION AND                    NON-NEGOTIABLE
     FOR INQUIRIES CALL{4ll0) 394-3122                        REISSUANCE, WEUS FARGO& COMPANY MAY IMPOSE A
                                      /                 /   - FEE AND REQUIRE AN lNDEMNllY AGREEMENT AND BCJND.



 4;1 v~ ~9'207,,,~,,<-
          //                                                              Purchaser Copy
cec ,_             . _,,_._,_                 •
                                                                               - - - - - - - - · - - - - - - - · - - · - · · · . --··-· ··----.

         OG5S075                 11-24
     OffireAU #                 1210(8)                                CASHIER'S CHECK                                       SERIAL#: 6807500496

   Remitter.               EDGAR RIVEROS-SANCHEZ                                                                           ACCOUNT#: 4861-007955
   Pt.lr<:haser.     EOGAR RIVEROS-SANCHEZ
   Ptm;haser Account 1010264446978
   Operator l.D.:    a2ll44V
                                                                                                                             October 07, 2014
   ~;n~;.:~a::~~sitfQC'WEN LOAN SERVICING, LLC***

   ***Nine hundred dollars and no cents***                                                                                 **$900. oo••
   Payee AJ:!dress:
   Memo:

   wet.LS FARGO BANK, N.A.                                  NOTICE TO PURCHASER-if THIS INSTRUMENT IS LOST.                  VOID IF OVER USS 900.00
   17WBROADST                                               STIJLEN OR DESTROYED, YOU !JAY REQUESTCA.'ICEl..l.ATION
   TAMAQUA. PA 18252                                        AND REISSUANCE. AS A CONOfTION ID CANCEU.ATION ANO
   FOR INQUIRIES CALL [4!!0) 394-3122                       REISSUANCE. WEll.S FARGO II COMPANY MAY IMPOSE A
                                                                                                                             NON-NEGOTIABLE
                                                            FEE AND RBlUIRE AN INDEMNITY AGREEMENT AND 80ND.



                                                                        Purchaser Copy

                                                                                                                      f-y
    0066075             11·Z4
  Office AU u
                            Case 5:19-cv-00545-JFL CASHIER'S
                                                   Document 17 CHECK
                                                                                         SERIAL#:                        6B07500518
                      1210(8)
                                                                Filed 08/23/19 Page 20 of 40
Rerni\W:            EDGAR RIVEROS-SANCHEZ                                                                 ACCOUNT#: 4861-007955
Purcllaser:         EDGAR RIVEROS-SANCHEZ
 PurchaserAccrunt 1010264446lJJ8
Operatorl.D.:     u381030
Funding Source:     C~h. Paperltems{S}                                                                        December 04, 2014
 PAYTOTHEORDEROF                       *OCWEN LOAN SERVICES LLC***
                                      ..


***Nine hundred dollars and no cents***                                                                   **$900.00**
Payee Addrass:
Memo:

WELLS FARGO BANK, N.A.                         NOTICE TO PURCHASER-IF THIS lNSffiUMENT IS LOST                V01DIFOVERUS$ 000.00
17WBROADST                                     STOLEN OROESTROYED. YOU MAY REOUESTCANCEL.i.ATION
TAMAQUA, PA 18252.                             ANO REISSUANCE. AS A CONDITION TO CANCE!..Ll\.TION AND
FOR INQUIRIES CALL (460) 3S<\-3122             RElSSUANC~ WELLS FARGO & COMPANY MAY IMPOSE A               NON-NEGOTIABLE
                                               FEE AND REQUIRE AN INOf'MNITT AGREEMENT ANO SOND.



                                                           Purchaser Copy

                                              -·--·-------

   0068075             11-24
 OffiooAU #           1210[8)
                                                         CASHIER'S CHECK                                   SERIAL#: 6807500537

Remitter:          EDGAR RJVEROS.sAfftttEZ                                                                ACCOUNT#: 4661-007955
Purchsser:         EDGAR RIVEROS-SANCHEZ
PmdlaserAccO<lllt 101~
Operator 1.D.:     u381030
Fun<ling sooree:   Pap!!r ltems{s)                                                                            January 06, 2015
PAYTOTHEORDEROF                      ***OCWEN LOAN SERVICING LLE***

***Nine hundred dollars and no cents***                                                                   **$900.00**

                                                                                                           VOID IF OVER US $   900.00
WELLS FARGO BANK, N.A.                         NOTICE TI) PURCHASER-IFTiiiS INS1RUMENT IS LOST,
17WBROADST                                     STOL.EN OR DESTROYED. YOU MAY REQUEST CANCELLATION
TAMAQUA, PA 18252                              AND RElSSUANCE. AS A CONDTTION TO CANCEUATION AND           NON-NEGOTIABLE
FOR INQUIRIES CALL (4ll0} 394-3122             REISSUANCE. WELL$ FARGO & COMPAIN MAY IMPOSEA
                                               FEE AND REQUIRE AN INDEMNITY AGREEMENT AND BONO.


                                                           Purchaser Copy

                                                                - - - - - - --------

    006$075             ,,_,..
   Office AU#          1210{8}                             CASHIER'S CHECK                                    SERIAL#: 6807500555
 Remltter.           EDGAR RIVEROS-SANCHEZ                                                                ACCOUNT:ft 4861-007955
 Pumial;er.          EDGAR RiVEftOS..SANCH
 Purt:!laser ~l:     1010264446978
 Operator ID.:       u375252
                                                                                                               February 09, 2015
 ~';;~~.o~~~~CVVEN LOAN SERVICING LLC**•

 ***Nine hundred dollars and no cents***                                                                  **$900.00**
 Payee Address:
 Memo:

 WELLS FARGO BANK, N.A.                         NOTICE TO PURCHASER-lFililS INSTRUMENT IS LOST,               VOIDIFOVERUSS 900.00
 t7W8ROADST                                     STDlEN OR DESTROYED, YOU MAY REauESTCANCEUATION
 TAMAQUA. PA 18252                              AND REISSUANCE. AS A CONDITlDN TO CANCB.lATION AND
 FOR INQUIRIES CAlL \460) 394-312.2             R8SSUANCE. WELLS FARGO & COMPANY MAY IMPOSE.A
                                                                                                              NON-NEGOTIABLE
                                                FEE AND REQUIRE AN INDEMNITY AGREEMEITT AND BOND.


                                                            Purchaser Copy

                                                                                                        f-5
      0()68075             11-24                                                                SERIAL#:.                 6607500563
    Offi~eAU#             1211)(6) Case 5:19-cv-00545-JFL CASHIER'S
                                                          Document 17 CHECK
                                                                       Filed 08/23/19 Page 21 of 40
                                                                                                            ACCOUNT#: 4861-007955
  Rem(tlllr.           EllGAR RIVEROS-SANCHEZ
  Pun:haser.       EDGAR RIVEROS-SANCHEZ
  PurenaserAccount 10102644469711
  ()j}erator 1.0.;     U382818
  Funding Source:      etldronl<: llims[sl:~~),                                                               March 10, 2015
  PAYTOTHEORDEROF                       --ucvvAN LOAN SERVICING LLC ***

  ***Nine hundred dollars and no cents***                                                                   **$900.00**
  Payee Address:
  Memo:                MORTGAGE PAYMENT
                                                                                                             VOID IF OVER US S SOO.!HI
  WELLS FARGO BANK, N.A.                             NOTICE TO PURCHASER-IF THIS INS1RUMENT IS LOST,
  i7W8ROADST                                         STOLEN ORDESTROYEO, YOU MAY REOUESTCANCELlATION
  TAMAQUA. PA 18252                                  AND REISSUANC!O. AS A CONDITION 10 CAN.catATJON AND     NON-NEGOTIABLE
  FOR INQUIRIES CALL {480) 394-.3122                 REISSUANCE, WEU.S FARGO & COMPANY MAY IMPOSE A
                                                     FEE ANO REQUIRE AN INDEMNITY AGREEMENT AND BOND.



                                                                  Purchaser Copy



   006$075               11-24
  Offi~eAU#             12.10{8)
                                                               CASHIER'S CHECK                              SERIAL#: 6807500571

Remitler.            EDGAR RIVEROS-SANCHEZ                                                                 ACCOUNT#: 4881-007955
Purciiaser:          EDGAR RIVEROS-sANGHEZ
Pun::haserAe<:OUl1t: 1Qt02S4446978
Operator LO.:        u38\()30
                                                                                                            April 06, 2015
~;~~~ ;;~ o~="~~teins(s*r\l'QD)VEN LOAN SERVICES LLC***
          0




***Nine hundred dollars and no cents***                                                                    **$900.00**
Payee Address:

"'""                                                                                                        VOID IF OVER USS 900.00
WELLS FARGO BANK, NA.                              NOTICE TO PURCHASER-IF TH5 INSTRUMENT IS LOST,
17WBROADST                                         STOLEN OR DESTROYED, YOU MAY REQUEST CANCELlATION
TAMAQUA, PA 18252                                  AND REISSUANCE.. AS A CONDmON 10 CANCEUATION AND         NON-NEGOTIABLE
FOR INOU!RIES CAlL (480) 394-3122                  RElSSUANCE, WELLS FARGO & COMPANY MAY IMPOSE A
                                                    FEE ANO REQUIRE 11.N lNDEMNflY 11.GREEMENT AND BONO.



                                                                Purchaser Copy

                                                  -------------


    ""'"''
  Office AU#
                         11-24
                        1210(8)                                CASHIER'S CHECK                               SERIAL ft. 6807500582

Remltter.             EDGAR RIVEROS-SANCHSZ                                                                ACCOUNT#: 4861-007955
Purchaser:            EDGAR RIVEROS.SANCHEZ
Purtl>a;er Ao;<;Wnl'. 1010264446978
Opera.tar LO.:       pall00641
                                                                                                             May 06,2015
~~~~o~';'~~-·llllOcvvEN LOAN SERVICING LLC**•

 ***Nine hundred dollars and no cents***                                                                   **$900.00**
Payee Address:
Memo:

WELLS FARGO BANK, N.A.                              NOTICE TO PURCHASER-IF THIS INSTRUMENT IS LOST,         VOID IF OVER US S 900.00
17 VI BROAD ST                                      STOLEN ORDESTROYEO, YOU Mo.Y REQUEST CANCEU.ATION
TAMllQUA, PA 182.52.                                AND REISSUl!.NCE. AS A CONDITION TO CANCEUATION AND
FOR lNQUIR!ES CALL (480) 394-312.2.                 RE!SSUANCE, WELLS FARGO & COMPANY MAY IMPOSE A
                                                                                                            NON-NEGOTIABLE
                                                    FEE AND REQUIRE AN IMDEMNITY AGREEMENT AND 60ND.



                                                                 Purchaser Copy
      0058075               t1.Z4
                                      Case 5:19-cv-00545-JFL CASHIER'S
                                                              Document 17CHECK
                                                                                                  SERIAL#:                 6807500592
  Offic" All#              1210(11)                                       Filed 08/23/19 Page 22 of 40
 Rsmi\IE!l':            EDGAR RIVEROS.SANCHEZ
                                                                                                             ACCOUNT#: 4861-007955
 ?lm:haser:             ~DGAR   RIVEROS.SANCHEZ
 Pun;haserAi;count: 10102M44S978
 Operator LD.:          a104427
                                                                                                              June 09, 2015
 ~~~ ~~~ o~=n~;e>nS("i~rcJC'VVEN LOAN SERVICING***
           0




 ***Nine hundred dollars and no cents***                                                                     **$900.00**
Payee A<ldre:ss:
Memo:

                                                                                                              VOl!l !f OVER US$ g()0,00
WELLS FARGO BANK, N.A.                                NDTICE TO PURCHASER-IF 1HIS tNSTRUMENT IS LOST,
 17WBROA0ST                                           STOLEN OR DESTROYED, YOU MAY REOUESTCANCEUATION
TAMAQUA, PA 18252                                     ANO REISSUANCE. N3 A CON0!110N TO CANCEUA110N AND       NON-NEGOTIABLE
FOR lNO.UIRIES CALL (480) 394-J122                    REISSUANCE, WELLS FARGO & COMPANY MAY IMPOSE A
                                                      FEE AND REQUIRE AN !NOEMN!TY AGREEMENT ANO BOND.



                                                                   Purchaser Copy



      11058015              11·24
   Office AU#              1210(8)
                                                                 CASHIER'S CHECK                              SERIAL#: 6807500604

 Remitler:         EDGAR RIVEROS.SANCHEZ                                                                     ACCOUNT#; 4861-007955
 Purchaser:        EDGAR RIVEROS.SANCHEZ
 PurcMserACC<>unt: 1010264446978
 Operalcr 1.0.:         0375252
                                                                                                               July 06, 2015
 ~u;.~n~~ou~~ o:~~n~~tern5{s~~QCVi}EN LOAN SERVICING***

 ***Nine hundred dollars and no cents***                                                                     **$900.00**
 Payee A<ldre:ss:
 M!!mo:

                                                                                                              VOIO IF OVER US $   900.00
WELLS FARGO BANK. N,A.                                 NOTICE TO PURCHASER-IF THIS INSTRUMENT IS LOST.
 17W8ROAOST                                            STOLEN OR DESTROYED. YOU MAY REQUEST CANCEUATION
 TAMAQUA, PA 18252                                     AND REIS$UANCE._ AS A CONOIT!ON TO CANCEllATION AND
FOR INOU!RIES CALL(48D) 394-3122                       REISSUANCE. WEUS FARGO II COMPANY MAY IMPOSE A
                                                                                                              NON-NEGOTIABLE
                    i                                  FEE ANO REQUIRE AN INDEMNITY AGREEMENT ANO BOND.

AqcJ/ ;;orr                                                        Purchaser Copy
  v




   0061l07f;               11-24
  Office AU#              121Clj8)                              CASHIER'S CHECK                               SERIAL#: 6807500636
Remitter::              EDGAR RIVEROs-sANCHEZ                                                                ACCOUNT#: 4861-007955
Purctraser:             EDGAR RIVEROS-SANCHEZ
Pufchase! Aeeounl:      10102&44-CS!ln
Operator l_Q_:          paQ(lll641
Furuling Smir<:e:       Ekdronic !Wns(s4 Prrl~},                                                              September 08, 2015
PAYTOTHEORDEROF ·                        •   OCvvEN LOAN SERVICING LLC***

**'Nine hundred dollars and no cents***                                                                      **$900.00**
Payee A<l<lrass:
Memo;


WELLS FARGO BANK, N.A.                                                                                        VO!D \FOVER USS 900.00
                                                      NOTICE TO PURCHASER-lF THIS INSTRUMENT IS LOST,
17WBROAD ST                                           STOLEN OR DESlROYED, YOU MAY REOUEST CANCELlATION
TAMAQUA, PA 18252                                     AND REISSUANCE AS A CONDITION TO CANCELLATION ANO
FOR INQUIRIES CALL (480) 394-3122                     REISSUANCE, WELLS FARGO & COMPANY MAY IMPOSEA
                                                                                                              NON-NEGOTIABLE
                                                      FEE AND REQUIRE AN !NDEMN!TY AGREEMENT AND BONO.



                                                                  Purchaser Copy
                                                                                                                            SERIAL#: 6807500£55
                   OG611!175          11-Z4                         CASHIER'S
                                                                     Document 17CHECK
                  Office AU#          1210(81Case 5:19-cv-00545-JFL              Filed 08/23/19 Page 23 ACCOUNT#:
                                                                                                        of 40                              4861-007955
                Rem!1tl!f:          EDGAR RIVEROS-sANCHEZ
                Purchaser:          EOGAR RIVEROS-SANCHEZ
                Ptm;haSerAcc<lunt   101026444S!l7B
                Of>l'"'\llr 1.0:    U421749                                                                                    October 26, 2015
                F!lnding SO\llCe:   Cash
                PAYTOTHEORDEROF                       ***OCWEN LOAN SERVICING, LLC***
      i.                                              ***ACCT. 7142445597 OCTOBER MORTGAGE PAYMENT*"'
      ',,                                                                                                                  **$900.00**
            ·***Nine hundred dollars and no cents***
                Payee Address:
                Memo:
                                                                                                                               VO!DlFO\IER.USS 900.00
                                                                 NonCE TO PURCHASER-IF THIS INSTRUMENT IS LOST,
                WELLS FARGO BANK, N.A.
                                                                 STOLEN OR DESTROYED, YOU MAY REQUESTCANCELl.ATION
                17W6ROADST
                                                                 AND REISSUANCE. AS A CONOfllON TO CANCELLATION AND            NON-NEGOTIABLE
                TAMAQUA. PA 1S252
                                                                 REISSUANCE, WELLS FARGO & COMPANY MAY IMPOSE A
                FOR INQUIRIES CALL (4B!I} 394-31Z2
                                                                 FEE AND REQUIRE AN INDEMNITY AGREEMENT ANO BOND.



                                                                             Purchaser Copy

--------------

                                                                                                                               SERIAL#: 6807503089
           'i       Oll68!175
                  OfliceAU #
                                       11-24
                                      12111(8)
                                                                   PERSONAL MONEY ORDER
                                                                                                                           ACCOUNT#: 4861-509800
                RemJtter:           EDGAR RIVEROS.SANCHEZ
                Purctiaser:     EDGAR RIVEROS-SANCHEZ
                P=hilser AtMUnt 10111264446978
                Opera1cr LO.:   1'421749                                                                                       October 26, 2015
                Funding Source:     Cash
                PAY TO THE ORDER OF                   ***OCWEN LOAN SERVICING , LLC***
                                                      "'*ACCT. 7142445597 NOVEMBER MORTGAGE PAYMENT***
                ***Nine hundred dollars and no cents***                                                                    **$900.00**
            •,Payee Address:
            "Memo:
                                                                                                                               VOlD IF OVER USS 9()().00
                WELLS FARGO BANK, N.A.                           NOTICE TO PURCHASER-IF STOP PAYMENT IS PLACED ON THIS
                17WBROADST                                       INSTRUMENT, WEU.S FARGO SANK MA.Y IMPOSE A WAITlNG
                TAMA.QUA, PA 1!1252                              PERIOD BEFORE ISSUING A REPLACEMENT OR REFUND.                NON-NEGOTIABLE
                FOR 1nau1R1ES CALL {480) 394-31:.!2




                                                                             Purchaser Copy
-----------·-··-----


:~ i -,•.         ·1l068o75            11-24
                                                                           CASHIER'S CHECK                                     SERIAL#: 6807500659
~"                Office AU#          1211)(8)
                Remiller:           EDGAR RIVEROS-SANCHEZ                                                                  ACCOUNT#: 4861---007955
                Pmmaser:            EDGAR RIVEROS-SANCHEZ
                Pun:haser A=nt      1111(1264446978
                Oirer<!tor ID.:     u381030
                Funding Source:     Clish                                                                                      November 13, 2015
                PAYTOTHEORDEROF                       "'*OCWAN LOAN SERVING LLC-DECEMBER PAYMENT***
                                                                                                                                /2-;K/IJ
                **"Nine hundred doliars and no cents***                                                                    **$900.00**
:';   ;~    "i>a\,eeiddress:
·:i;".          Memo:
                                                                                                                               VOIOlFOVERUSS 900.00
                WELLS FARGO SANK, N.A.                           NOTICE TO PURCHASER-IF THIS INSTRUMENT IS LOST.
                17WBROAOST                                       STOLEN OR DESTROYED, YOU MAY REQuEST CANCB..l.AllON
                TAMAciUA. PA 111252                              AND REiSSUANCE. AS A CONDITION TO CANCEUATION AND             NON-NEGOTIABLE
                FOR INQUIRIES CALL (480) 394-3122                REISSUANCE. WELLS FARGO & COMPANY MAY IMPOSE A
                                                                 FEE AND REQUIRE AN INDEMNITY AGREEMENf AND BONO.



                                                                             Purchaser Copy

                                                                                                                         f-8
., ;!
                                           Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 24 of 40
           Oat'l807;5             11-24
         OlliceAU ~              1210(8)
                                                                             CASHIER'S CHECK                            SERIAL 'It. 6807500678

    •• RerJii~              EDGAR RIVEROS-SANCHEZ
                                                                                                                       ACCOUNT#: 4861--007955
        ~"'"'"              EOGAR RIVEROS-SANCHEZ
        Purchaser Accourt·. 1010264446971)
        Opera!Orl.O.        u38103!1



                                                                                                                       k'~;A~e,/
        Funding Swrceo        Eledronic ltoms(s), Faper llems(s}
    · ~AYTOTHE oRDER oF                        -ocwEN LOAN SERVICING LLC DECEMBER PAYMENT-
{ )~t~f- . ;::,         ,•.

;"r*;,,,Nine hundred dollars and no cents*"                                                                            **$900 .06**      I /
        Payee A!ldfess:
        Memo:
                                                                                                                        VOIOIFOVERUSS 900.00
    ·•.WELLS FARGO SANK, N.A.                                      NOTICE TO PURCHASER-!FTH!S INSTRUMENT JS LOST.
     - 17 W BROAD ST                                               STULEN OR DESTROYED, YOU I-MY REQUE3TCANCEUATION
    "TAMAQUA.PA 18Z>2                                              ANO RE!SSUANCE. AS A CONDITION 10 CANCEUATJON ANO    NON-NEGOTIABLE
        FOR !NQU!R!ES CALL {4!!()) 39~122                          REISSUANCE, WEU.S FARGO & COMPANY MAY !MPOSE A
                                                                   FEE AND REQU!RE AN INDEMNITY AGREEMENT ANO BONO.



                                                                              Purchaser Copy




                                                                                                                       f-~
To Liz Gehman from Bob Kil banks for 723 Washington St.                                              Page I of I
                  Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 25 of 40


    From: Robert Kilbanks <fbk98@aol.com>
          To: egehman <egehman@easton.pa.gov>
 Subject: To Liz Gehman from Bob Kilbanks for 723 Washington St.
        Date: Mon, Oct 27, 2014 9:45 am


 Liz:

We will be available to have you re-inspect some items on this Thursday afternoon 10/30 at 1:3Dpm ... or later
that afternoon if you're free. Both Edgar and I can be there.
We are continuing to work with TYCO on the fire alarm and we are trying to schedule the TYCO expert to visit
the property at that same time.

I left a message on your Voicemail this past Friday ..

Thanks for your patience!

Bob
484-903-8815




                                          £y),, b, f ''6- ,, -1
                                                                                                     '7/1.<;:/"Jf\1 '7
             Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 26 of 40Page 1 of2
RE: Rental Recheck



     From: Codes Rental Officer - Elizabeth Gehman <egehman@easton-pa.gov>
       To: fbk98 <fbk98@aol.com>
 Subject: RE: Rental Recheck
   Date: Wed, Dec 3, 2014 2:29 pm


You are all set for 12/18 at 130 I will see you then!




LIZ GEHMAN
Rental Compliance Officer

City of Easton
Phone- (610)250-2062
Fax-     (610)250-6707
ege hma n@easto n-pa .gov
www.easton-pa.gov
CONFIDENTIALITY: This e-mail (including any attachments) may contain confidential, proprietary and
privileged information, and unauthorized disclosure or use is prohibited. lf you received this e-mail in error,
please notify the sender and delete this e-mail from your system.


From: fbk98 [mailto:fbk98@aol.com]
Sent: Wednesday, December 03, 2014 12:52 PM
To: Codes Rental Officer - Elizabeth Gehman
Subject: RE: Rental Recheck

Hi Liz:

Can you please set up an appt for us on Thurs Dec 18th at 1:30 pm? We will meet you at the property.

Bob


Sent on • Spflnt Samsung Galaxy Sil: 5




-------- Original message --------
From: Codes Rental Officer - Elizabeth Gehman
Date:l2/02/2014 11:33 AM (GMT-05:00)
To: fbk98@aol.com
Subject: Rental Recheck

Bob,
                                                                             G-J.
                                          ,.....   •   .~   6                                           "711 i: /"II\ 1 ,..,
RE: Rental Recheck
            Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 27 of 40Page 2 of2



We have reached the second 30 day point in the rental inspection process, just emailing you to set up
for a final recheck on the property at 723 Wa<\hington St, let me know if you have time within the
next two weeks to meet me at the property, thanks in advanced!!




LIZ GEHMAN
Rental Compliance Officer

City of Easton
Phone- (610)250-2062
Fax-     (610)250-6707
egehman<@easton-pa.gov
www.easton-pa.gov
CONFIDENTIALITY: This e-mail (including any attachments) may contain confidential, proprietary
and privileged information, and unauthorized disclosure or use is prohibited. If you received this
e-mail in error, please notify the sender and delete this e-mail from your system.

Before printing this e-mail, please determine if it is truly necessary

"This communication and attachment(s) are confidential, and may contain
legally privileged information which is intended only for the use of the receipient(s)
named above. If the reader of this message is not the intended recipient you are
hereby notified that any copying, use, actions or reliance on the contents, or
dissemination by persons other than the addressee(s) is strictly prohibited. Please
notify the sender immediately if you received this email in error by reply email and
delete the message from your computer immediately. Thank you."
Before printing this e-mail, please determine if it is truly necessary

nThis communication and attachment(s) are confidential, and may contain
legally privileged information which is intended only for the use of the receipient(s)
named above. If the reader of this message is not the intended recipient you are
hereby notified that any copying, use, actions or reliance on the contents, or
dissemination by persons other than the addressee(s) is strictly prohibited. Please
notify the sender immediately if you received this email in error by reply email and
delete the message from your computer immediately. Thank you."




                                                                                             "7Mrl""'"'
Re: 723 Washington St
           Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 28 of 40 Page 2 of2




- - Original message--------
From: Gehman Liz Codes
Date:03/31/2015 1:50 PM (GMT-05:00)
To: '"fbk98@aol.com"'
Subject: 723 Washington St

Mr. Kilbanks,


Just writing to see if you are ready for the final recheck on 723 Washington St? I assume the alarm system
should be installed by now since this process started back in September of last year. I would love to get this
one taken off my desk and have it all closed out Let me know how things are going, thanks in advanced!!




LIZ GEHMAN

Rentar Compliance Officer


City of Easton
Phone- (610)250-2062
Fax-     (610)250-6707
egehman@easton-pa.gov
www.easton-pa.gov

CONFIDENTIALITY: This e-mail (including any attachments) may contain confidential, proprietary and
privileged information, and unauthorized disclosure or use is prohibited. If you received this e-mail in error,
please notify the sender and delete this e-mail from your system.




                                              G- 4-
                                                                                                          '711<:/"ll\1'7
Re: 723 Washington St
            Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 29 of 40Page I of2


   From: Robert Kilbanks <fbk98@aol.com>
     To: egehman <egehman@easton-pa.gov>
 Subject: Re: 723 Washington St
     Date: Tue, Apr 28, 2015 5:07 pm


 Liz ... yes 10:30 this Fri will work for us. See you then .. thanks!

 Bob

 ---Original    Message--
From: Gehman Liz Codes <egehman@easton-pa.gov>
To: 'Robert Kilbanks' <fbk98@aol.com>
Sent: Tue, Apr 28, 2015 2:41 pm
Subject: RE: 723 Washington St

 I have you in for 1030 if that's ok.


From: Robert Kilbanks [mailto:fbk98@aol.com1
Sent: Tuesday, April 28, 2015 2:23 PM
To: Gehman Liz Codes
Subject: Re: 723 Washington St

Liz ... are you free to do the inspection between 10am 11:30 this Friday? I might have trouble with the 2pm time
slot. ..

 Bob


---Original Message---
From: Gehman Liz Codes <egehman@easton-pa.gov>
To: 'fbk98' <fbk98@aol.com>
Sent: Fri, Apr 24, 2015 9:49 am
Subject: RE: 723 Washington St

 Bob,

 ! have some time next Friday afternoon 5/1 for this recheck, does 2pm work for you?


From: fbk98 [mailto:fbk98@aol.com1
Sent: Wednesday, April 08, 2015 8:05 AM
To: Gehman Liz COdes
Subject: RE: 723 Washington St

 Liz ... are you free to recheck this Friday afternoon at 1:30 or after that on Friday?

 Bob


 Sent on a Sprint Samsung Galaxy S® 5



                                                                           G-5
                                                                                                       ,., ,.   ~   ,,...,....,...,
723 Washington St 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 30 of 40Pagel ofl
            Case


   From: Gehman Liz Codes <egehman@easton-pa.gov>
     To: 'Robert Kilbanks' <fbk98@aol.com>
 Subject: 723 Washington St
    Date: Tue, Jun 16, 2015 8:41 am


Hi Bob,

Just checking in to see if the fire alarm system was installed yet? Let me know, thanks in advanced!!




LIZ GEHMAN
Rental Compliance Officer

City of Easton
Phone- (610)250-2062
Fax-     (610)250-6707
ege h ma n@easto n-pa .gov
www.easton-pa.gov
CONFIDENTIALITY: This e-mail (including any attachments) may contain confidential, proprietary and
privileged information, and unauthorized disclosure or use is prohibited. If you received this e-mail in error,
please notify the sender and delete this e-mail from your system.




                                                  G-6
Re: 723 Washington St
           Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 31 of 40 Page I of2


   From: Robert Kilbanks <fbk98@aol.com>
       To: egehman <egehman@easton-pa.gov>
 Subject: Re: 723 Washington St
    Date: Fri, Jun 26, 2015 2:36 pm


Liz .... Here's another update. Edgar and I spoke with Tony Sena of TYCO in a conference call today. As you
may recall, he was very ill before, and he was unable to meet with us to work through the issues on the 2
contracts that we presented to you. He was feeling much better and he is going back to work on July 15th. We
plan to meet with him immediately after that date. Edgar has monies committed to making this alarm happen
and Tony is the one who has designed an affordable plan with us. I will keep you posted and appreciate your
continued patience in this matter.

Bob



---Original Message----
From: Robert Kilbanks <fbk98@aol.com>
To: egehman <egehman@easton-pa.gov>
Sent: Tue, Jun 23, 2015 1:28 pm
Subject: Re: 723 Washington St

Liz ... thanks for your patience! I received your prior email. I was waiting until I spoke with Edgar to get an
update, which I did over the lunch hour today.
We need to reach back to Tony at TYCO again to see if we can reach an agreement on the final cost for the
system based on the estimates we presented to you. We plan to do that by the end of this week or sooner.
It is obviously not installed yet. .. but still in process. I will keep you posted ....

Bob
484-903-8815 cell


--Original Message-
From: Gehman Liz Codes <egehman@easton-pa gov>
To: 'Robert Kilbanks' <fbk98@aol.com>
Sent Tue, Jun 23, 2015 9:07 am
Subject: 723 Washington St

Bob,

Where do we stand with this property and the alarm system?




LIZ GEHMAN
Rental Compliance Officer

City Of Easton
Phone- (610)250-2062                                      G-7
RE: To Liz or Case
              Dave -5:19-cv-00545-JFL
                     723 Washington St. - Fire        17 Filed 08/23/19 Page 32 of 40Page I of2
                                               Alarm Inspection
                                          Document


   From: Gehman Liz Codes <egehman@easton-pa.gov>
     To: 'Robert Kilbanks' <fbk98@aol.com>; Fahad David Codes <dfahad@easton-pa.gov>
 Subject: RE: To Liz or Dave - 723 Washington St. - Fire Alann Inspection
   Date: Fri, Dec4, 2015 2:41 pm


 Bob,

 You can contact Hillary at 610-250-6724 for an inspection of the fire alarm system, from there you can
 schedule an inspection with me to take a walk around the property and make sure everything is in compliance
 before you rent out the apartments. Let me know when you would like me to come out. Thanks! I




LIZ GEHMAN
Rental Compliance Officer

City of Easton
Phone- {610)250-2062
Fax-     (610)250-6707
egehman@easton-pa.gov
www.easton-pa.gov
CONFIDENTIALITY: This e-mail (including any attachments) may contain confidential, proprietary and
privileged information, and unauthorized disclosure or use is prohibited. lfyou received this e-mail in error,
please notify the sender and delete this e-mail from your system.




From: Robert Kilbanks [mailto:fbk9B@aol.com]
Sent: Friday, December 04, 2015 2:08 PM
To: Gehman Liz COdes; Fahad David Codes
SUbject: To Liz or Dave - 723 Washington St. - Fire Alarm Inspection

Liz or Dave:

Edgar Riveros-Sanchez (Property Owner) asked me to contact the City Code Office. TYCO said they are
finished installing the new fire alarm system and for us to set up an inspection by the Code Officer in charge.
What is the next step for Edgar to do? We want to put in the request for that inspection into motion ASAP! If it's
enough of a notice, you can consider this email a green light to set up the inspection.

Thanks,

Bob Kilbanks
            Case
PE: To Liz- 723  5:19-cv-00545-JFL
                Washington               Document
                           St. - Fire Alann         17 Filed 08/23/19 Page 33 of 40Pagel of5
                                            Inspection



         From: Gehman Liz Codes <egehman@easton-pa.gov>
             To: 'fbk98' <fbk9B@aol.com>
   Subject: RE: To Liz - 723 Washington St - Fire Alarm Inspection
     Date: Tue, Dec 22, 2015 1 :29 pm


  I have you on my schedule for 3pm December 30th, also I checked the system and it appears that all is passed
  with the fire alarm system. See you next week!




  LIZ GEHMAN
  Rental Compliance Officer

 City of Easton
 Phone- (610)250-2062
 Fax-     (610)250-6707
 egehman@easton-pa.gov
 www.easton-pa.gov
 CONFIDENTIALITY; This e-mail (including any attachments) may contain confidential, proprietary and
 privileged information, and unauthorized disclosure or use is prohibited. If you received this e-mail in error,
 please notify the sender and delete this e-mail from your system.




From: fbk.98 [mailto:fbk98@aol.com1
5ent: Tuesday, December 22, 2015 1:08 PM
To: Gehman Liz Codes
Subject: RE: To Liz - 723 Washington St. - Fire Alarm Inspection

Liz ... do you have a 3 or 3:30 pm time slot open on Wed Dec 30th?

Also, Edgar wanted to make sure in advance if the City heard from CodemaSter regarding the
successful test of the Alann on Dec 10th. Can you confirm that for us?

Thanks,
Bob


S<0n!   on a Spnnt   Sains~ng Gal•~.v s-~   ;




-------- Original message --------                               G- er
             Case
RE: To Liz - 723  5:19-cv-00545-JFL
                 Washington               Document
                            St. - Fire Alarm         17 Filed 08/23/19 Page 34 of 40Page 2 of5
                                             Inspection


 From: Gehman Liz Codes <egehrnan@easton-pa.gov>
 Date:l2/22/2015 8:35 AM (GMT-05:00)
 To: 'fbk98' <fbk98(@,aol.com>
 Cc:
 Subject: RE: To Liz - 723 Washington St. - Fire Alarm Inspection

 Bob,

 We are off for the holiday Thursday and Friday this week. l have some time next Wednesday afternoon if that
 is open for you. Thanks!




 LIZ GEHMAN
 Rental Compliance Officer

 City of Easton
 Phone- (610)250-2062
 Fax-     (610)250-6707
 egehman@easton-pa.gov
 www.easton-pa.gov
 CONF!DENTIAL1TY: This e-mail {including any attachments) may contain confidential, proprietary and
 privileged information, and unauthorized disclosure or use is prohibited. if you received this e-mail in error,
 please notify the sender and delete this e-mail from your system.




 From: fbk98 [mailto:fbk98@aol.com1
 Sent: Tuesday, December 22, 2015 8:21 AM
 To: Gehman Liz COdes
 SUbject: RE: To Liz - 723 Washington St. - Fire Alann Inspection

 Liz ... If possible, we would to schedule a tour of the property this Thursday
 12124 first thing in the morning as early as possible ...

 Thanks,
 Bob
 484-903-8815
              Case
RE: To Liz - 723   5:19-cv-00545-JFL
                 Washington               Document
                            St. - Fire Alarm          17 Filed 08/23/19 Page 35 of 40Page 3 of5
                                             Inspection


 Semon a Sp11n1 Samsung Galax' S·i!: 5




 -------- Original message --------
 From: Gehman Liz Codes <egehman@easton-pa.gov>
 Date:l2/21/2015 3:39 PM (GMT-05:00)
 To: 'Robert Kilbanks' <fbk98@aol.com>
 Cc:
 Subject: RE: To Liz or Dave - 723 Washington St. - Fire Alarm Inspection

 Bob,

 As stated in my previous email, you just need to tell me when you would like to schedule an inspection with
 me to take a look around the property. Thanks!!




LIZ GEHMAN
Rental Compliance Officer

City of Easton
Phone- (610)250-2062
Fax-       (610)250-6707
egehman@easton-pa.gov
www.easton-pa.gov
CONFIDENTIALITY: This e-mail {including any attachments) may contain confidential, proprietary and
privileged information, and unauthorized disclosure or use is prohibited. If you received this e-mail in error,
please notify the sender and delete this e-mail from your system.




From: Robert Kilbanks [mailto:fbk98@aol.com]
Sent: Monday, December 21, 2015 1:44 PM
To: Gehman Liz Codes
Subject: Re: To Liz or Dave - 723 Washington St. - Fire Alarm Inspection



Liz ... we pass~d_ the Fire Alann lnsp_ection with Codemaster on Thurs Dec 10th at ll@l. ~odemaster
was to write up the report and present it to the City that next week. Then Codemaster said the City
would remove the Yellow Notice from the doors.

The Yellow Notice is still on the front and side doors.
                                                                        G-11
RE: To Liz -Case 5:19-cv-00545-JFL
            723 Washington              Document
                           St. - Fire Alarm         17 Filed 08/23/19 Page 36 of 40 Page 4 of5
                                            Inspection


 Can you get a status for us ... or tell me where to get a status?

Thanks!

 Bob
 484-903-8815

 -----Original Message-----
 From: Gehman Liz Codes <egehman@easton-pa.gov>
 To: 'Robert Kilbanks' <fbk98@aol.com>; Fahad David Codes <dfahad@easton-pa.gov>
 Sent: Fri, Dec 4, 2015 02:41 PM
 Subject: RE: To Liz or Dave - 723 Washington St. - Fire Alarm Inspection




 Bob,




 You can contact Hillary at 610-250-6724 for an inspection of the fire alarm system, from there you can
 schedule an inspection with me to take a walk around the property and make sure everything is in compliance
 before you rent out the apartments. Let me know when you would like me to come out. Thanks!!




 LIZ GEHMAN

 Rental Compliance Officer




 City of Easton

 Phone- (610)250-2062

 Fax-   (610)250-6707

egehman@easton-pa.gov
                                                     G-t:J.
              Case
RE: To Liz - 723   5:19-cv-00545-JFL
                 Washington               Document
                            St. - Fire Alarm          17 Filed 08/23/19 Page 37 of 40Page 5 of 5
                                             Inspection


 www.easton-pa.gov

CONFIDENTIAL!T'f: This e-mail (including any attachments) may contain confidential, proprietary and
privileged information, and unauthorized disclosure or use is prohibited. If you received this e-mail in error,
please notify the sender and delete this e-mail from your system.




From: Robert Kilbanks [mailto:fbk98@ao!.com]
5ent: Friday, December 04, 2015 2:08 PM
To: Gehman Liz COdes; Fahad David Codes
Subject: To Liz or Dave - 723 Washington St. - Fire Alarm Inspection



Liz or Dave:




Edgar Riveros-Sanchez (Property Owner) asked me to contact the City Code Office. TYCO said they are
finished installing the new fire alarm system and for us to set up an inspection by the Code Officer in charge.
What is the next step for Edgar to do? We want to put in the request for that inspection into motion ASAP! If it's
enough of a notice, you can consider this email a green light to set up the inspection.




Thanks,




Bob Kilbanks

484-903-8815
Fire Alarm 723 Washington
            Case          St Easton Pa 18042
                 5:19-cv-00545-JFL           Kilbanks
                                       Document   17 Real
                                                      FiledEstate
                                                            08/23/19 Page 38 of 40 Page 1 of I


   From:     Phillips, Paul W <pphillips@tyco.com>
      To:    egehman <egehman@easlon-pa.gov>
     Cc:     Robert Kilbanks <fbk98@aol.com>
 Subject:    Fire Alarm 723 Washington St Easton Pa 18042 Kilbanks Real Estate
     Date: Fri, Aug 21, 2015 8:21 am


Good       Morning Liz         I just wanted to let you know that we are working with Mr Kilbanks on Installing a Fire
Alarm at his location 723 Washington St Easton. I'm working on the permit and will drop it off in the next
couple of days. Any questions Please call Thank You.

Paul Phillips I Commerc1al Account Executive I Tyco Integrated Security
Tel 610-573-2908 I Cell 610-972-4473 I Fax· 610-573-2929
6330 Hedgewood Drive Suite 256 / Allentown. PA 18106 I USA
pphillips@tvco.com I www.TycolS.com


tqca
  Integrated Security




This e-mail contains pnv1leged and confidential mformat1on intended for the use of the addressees named above If you are no! the intended
rec1p1ent of this e-mail. you are hereby not•fied that you must not disseminate. copy or take any action 111 rasped oi any information con tamed 1n 1t
If you have received this e-mail m error. please notify the sender 1mmed1ately by e-mail and immediately destroy this e-mail and its attacllrnents
RE: Fire Alarm 723 Washington St Easton Pa 18042 Kilbanks Real Estate       Page I of3
             Case 5:19-cv-00545-JFL Document 17 Filed 08/23/19 Page 39 of 40


   From: Phillips, Paul W <pphillips@tyco.com>
     To; Robert Kilbanks <fbk98@aol.com>
     Cc: Healy, Patrick <phealy@tyco.com>
 Subject: RE: Fire Alarm 723 Washington St Easton Pa 18042 Kilbanks Real Estate
    Date: Wed, Aug 26, 2015 3:46 pm


 Robert The City has the Permit Application. I dropped it off on Monday. I have copied Pat Healy our Install
Coordinator on your mail. He is our scheduler. We are pretty backed up but Pat will be the one to answer
when we can get there.

Paul Phillips I Commercial Account Executive I Tyco Integrated Security
Tel. 610-573-2908 I Cell 610-972-4473 I Fax 610-573-2929
6330 Hedgewood Drive Suite 250 I Allentown PA 18106 I USA
pphillips@tvco.com I www.TycolS.com



'tl/!fe'f!ated Security
From: Robert Kilbanks [mailto:fbk98@aol.com]
Sent: Wednesday, August 26, 2015 3:41 PM
To: Phillips, Paul W
Subject: Fwd: Fire Alarm 723 Washington St Easton Pa 18042 Kilbanks Real Estate

Paul ... Thanks for moving ahead to prepare the Permit Application. Edgar wanted me to contact you for a
couple of reasons:

1. He wanted to let you know that the 723 Washington St building was shut down several weeks ago by the
City of Easton until action was taken on the installation of a fire alarm system. All units in the building are
currently vacant. We are not exactly sure when we can allow new tenants into the building. We are hoping it
will be soon after the Permit is filed, but it may be when the installation is completed.

2. Do you think the Permit application will be filed this week or as soon as next week?

3. Do you have an approximate idea when the system installation will be completed?

We are hoping to rent the 3 units in the property as soon as possible ...

Thanks,

Bob Kilbanks
484-903-8815




·-·--Original Message----
From: fbk98 <fbk98@aol.com>
To: Phillips, Paul W <pphillips@tvco.com>


                                                                     G-J 5
RE: Fire Alarm 723 5:19-cv-00545-JFL
             Case  Washington St Easton Pa 18042 Kilbanks
                                        Document          Real08/23/19
                                                   17 Filed    Estate  Page 40 of 40Page 2 of3


 Sent: Fri, Aug 21, 2015 9:20 am
 Subject: RE: Fire Alarm 723 Washington St Easton Pa 18042 Kilbanks Real Estate



 Thanks Paul!

 Bob

 Sent on a Spnnt Samsung Galaxy S® 5


 Thanks Paul!

 Bob

 Sent on a Sprint Samsung Galaxy S® 5
 <br><br>-------- Original message --------<br>From: "Phillips, Paul W"
 <pphillips@tyco.com> <br>Date:OB/21/2015 8:20 AM                  (GMT-05:00) <br>To:
 egehrnan@easton-pa.gov <br>Cc: Robert Kilbanks <fbk98@aol.com> <br>Subject: Fire
 Alarm 723 Washington St Easton Pa 18042                 Kilbanks Real Estate <br><br>
 Good Morning Liz  I just wanted to let you know that we are working with Mr Kilbanks on Installing a Fire
 Alarm at his location 723 Washington St Easton. I'm working on the permit and will drop it off in the next
 couple of days. Any questions Please call Thank You.

 Paul Phillips I Commerc1ai Account Executive/ Tyco Integrated Security
 Tel 610-573-2908 I Cell 610-972-4473 I Fax· 610-573-2929
 6330 Hedgewood Drive Suite 250 I Allentown PA 18106 I USA
 pphillips@tyco.com I www.TycolS.com

 Error! Filename not specified.




 Th•s e-mail contains pnv•leged and confident•ai •nformat1on 1rtenoed for the use of ll1e addressees named abo•e If you are no! !he 1otended

 rec1p1ent of th ts e-ma1L you are hereby notified tha< you must not d1ssem1nate copy or take any action 1n respect of any mformaHon oontamed in it If

 you have received !his e-ma1l 1n error please notrfy the sender 1mmed1ately by e-mail and •rnmed<ately destroy this e-mail and its attachments
 Good    Morning Liz     I just wanted to let you know t.hat we are working with
 Mr Kilbanks on Installing a Fire Alarm at his location 723 Washington St Easton.
 I'm working on the permit and will drop it off in the next couple of days. Any
 questions Please call Thank You.

 Paul Phillips /   Conunercial Account
 Executive I  Tyco Integrated Security
 Tel:  610-573-2908 /   Cell: 610-972-4473
 I Fax: 610-573-2929
 6330 Hedgewood Drive Suite 250 I Allentown,                                         PA     18106        I
 USA
 pphil:;_ips@tyco.com                I    www.TycoIS.com




                                                                                    ~-16
 This e-mail contains privileged
